EXHIBIT 10.3

 

CONFIDENTIAL TREATMENT

EPIX Medical, Inc. has requested that the marked portions of this document be
accorded confidential
treatment pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.

 

Final Version

 

 

LOAN AGREEMENT

 

By and Between

 

EPIX MEDICAL, INC.

 

AND

 

SCHERING AKTIENGESELLSCHAFT

 

dated as of May 26, 2003

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

DEFINITIONS

 

1.1

DEFINED TERMS

1.2

OTHER DEFINITIONAL PROVISIONS

 

2.

THE LOANS; PAYMENT OF PRINCIPAL AND INTEREST; RELATED MATTERS

 

2.1

MAXIMUM PRINCIPAL AMOUNT OF LOANS; OTHER PROVISIONS RE: THE LOANS

2.2

PROCEDURES FOR DISBURSEMENTS OF FUNDS

2.3

INTEREST CALCULATIONS

2.4

PAYMENT OF PRINCIPAL AND INTEREST

2.5

OTHER PROVISIONS

2.6

PAYMENTS BY EPIX

2.7

TERMINATION

 

3.

CONDITIONS PRECEDENT

 

3.1

CONDITIONS PRECEDENT TO THE INITIAL LOAN

3.2

CONDITIONS PRECEDENT TO ALL LOANS

 

4.

REPRESENTATIONS AND WARRANTIES

 

4.1

ORGANIZATION AND QUALIFICATION

4.2

DUE AUTHORIZATION

4.3

NO DEFAULT; COMPLIANCE WITH LAWS

4.4

NO REQUIRED GOVERNMENTAL AUTHORIZATIONS

4.5

COMMISSION FILINGS; NASDAQ LISTING

4.6

INTELLECTUAL PROPERTY

4.7

NO MATERIAL ADVERSE EFFECT

4.8

PERFECTED FIRST PRIORITY LIENS

4.9

TITLE; ABSENCE OF LIENS

4.10

COMPLIANCE WITH LAWS

4.11

NO PROCEEDINGS

4.12

DELIVERY OF DOCUMENTS

4.13

NO VIOLATIONS; TAXES AND ASSESSMENTS

4.14

ENVIRONMENTAL MATTERS

4.15

OTHER REPRESENTATIONS

4.16

REPRESENTATIONS AND WARRANTIES APPLICABLE TO SUBSIDIARIES

4.17

REAFFIRMATION

 

5.

AFFIRMATIVE COVENANTS

 

5.1

MAINTENANCE

5.2

CONDITION OF COLLATERAL; NO LIENS; MAINTENANCE OF CERTAIN COLLATERAL

5.3

COMPLIANCE WITH LAWS

5.4

AFFIRMATIVE FINANCIAL COVENANTS

5.5

NASDAQ LISTING

 

1

--------------------------------------------------------------------------------


 

5.6

NOTICE OF ADVERSE EVENTS

5.7

FINANCIAL STATEMENTS AND OTHER INFORMATION

5.8

OTHER PROVISIONS

 

6.

NEGATIVE COVENANTS

 

6.1

AMENDMENTS OF DOCUMENTS

6.2

CONSOLIDATION, MERGER, OR ACQUISITIONS; LIQUIDATION

6.3

OTHER LIENS

6.4

DISPOSITION OF ASSETS OR COLLATERAL

6.5

OTHER LIABILITIES

6.6

LOANS OR INVESTMENTS

6.7

GUARANTIES; CONTINGENT LIABILITIES

6.8

DIVIDENDS AND OTHER DISTRIBUTIONS

6.9

TRANSACTIONS WITH AFFILIATES

6.10

OTHER COVENANTS

6.11

SUBSIDIARIES

 

7.

EVENTS OF DEFAULT

 

7.1

FAILURE TO PAY

7.2

FAILURE TO PERFORM OR OBSERVE COVENANTS

7.3

SECURITY

7.4

TRANSACTION DOCUMENTS

7.5

FALSE REPRESENTATION OR WARRANTY

7.6

TERMINATION OF THE RESEARCH AGREEMENT

7.7

DEFAULT ON OTHER DEBT

7.8

CESSATION OF BUSINESS

7.9

NON-APPROVABLE LETTER FOR MS-325

7.10

INABILITY TO PAY DEBTS; BANKRUPTCY OR INSOLVENCY

7.11

CERTAIN JUDGMENTS

7.12

CHANGE OF CONTROL

 

8.

REMEDIES

 

8.1

RIGHTS UNDER TRANSACTION DOCUMENTS

8.2

RIGHTS IN GENERAL

8.3

SETOFF RIGHTS

8.4

ADDITIONAL RIGHTS TO TERMINATE THIS AGREEMENT

8.5

CUMULATIVE REMEDIES; NO WAIVER BY SCHERING

8.6

WAIVERS AND CONSENTS RELATING TO REMEDIES

8.7

POWERS OF ATTORNEY

 

9.

COSTS, EXPENSES AND TAXES; INDEMNIFICATION; LIMITATIONS ON SCHERING’S LIABILITY

 

9.1

COSTS AND EXPENSES

9.2

INDEMNIFICATION BY EPIX

9.3

LIMITATIONS ON SCHERING’S LIABILITY

 

2

--------------------------------------------------------------------------------


 

10.

OTHER PROVISIONS

 

10.1

ENTIRE AGREEMENT; AMENDMENTS; SCHERING’S CONSENT

10.2

SPECIFIC PERFORMANCE

10.3

NOTICES

10.4

NO THIRD PARTY BENEFICIARIES

10.5

JOINT EFFORTS

10.6

GOVERNING LAW

10.7

OTHER PROVISIONS

10.8

NO AGENCY RELATIONSHIP

10.9

FURTHER ACKNOWLEDGMENTS AND AGREEMENTS OF EPIX AND SCHERING

 

3

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

 

Research Agreement

Exhibit B

 

Note

Exhibit C

 

Security Agreement

Exhibit D

 

Epix Investment Policy and Guidelines

 

SCHEDULES

 

Schedule

 

4.5

Material Contingent Liabilities

Schedule

 

A

Loans

 

4

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

This Loan Agreement (this “Agreement”) is made as of May 26, 2003 between Epix
Medical, Inc. (“Epix”) and Schering Aktiengesellschaft, Berlin, Germany
(“Schering”).

 

WITNESSETH:

 

WHEREAS, Schering has agreed, subject to the terms and conditions contained in
this Agreement, to provide certain loans to Epix in the maximum principal amount
of Fifteen Million Dollars ($15,000,000).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto (the “Parties”) hereby agree as follows:

 

1.               Definitions

 

1.1            Defined Terms.  As used herein, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

 

“Advance” means the making of any Loan by or on behalf of Schering hereunder.

 

“Affiliate” means any corporation, firm, partnership or other entity which
directly or indirectly controls or is controlled by or is under common control
with a Party to this Agreement. For purposes of this definition, “control” means
ownership, directly or through one or more Affiliates, of fifty percent (50%) or
more of the shares of the stock entitled to vote for the election of directors,
in the case of a corporation, or fifty percent (50%) or more of the equity
interests in the case of any other type of legal entity, status as a general
partner in any partnership, or any other arrangement whereby a Party controls or
has the right to control the Board of Directors or equivalent governing body of
a corporation or other entity.

 

“Agreement” means this Loan Agreement, as amended, supplemented, restated or
otherwise modified from time to time  in writing by the Parties.

 

“Collateral” or “Secured Assets” means all of the assets in which Epix has
granted or does grant Schering a Lien pursuant to the Security Agreement and/or
any other Loan Document.

 

“Default Rate” means a rate of interest equal to [*****] percent [*****] per
annum in excess of the interest rate or interest rates otherwise applicable at
any time to any Loan.

 

“Document” means any contract, other agreement, instrument, undertaking, other
paper or writing or other document of any kind or nature whatsoever.

 

5

--------------------------------------------------------------------------------


 

“Equity Interests” means any stock or other equity interest of any kind or
nature whatsoever.

 

“Exhibit” means all Exhibits attached hereto and made a part hereof as if fully
set forth herein.

 

“GAAP” means United States generally accepted accounting principles as defined
by controlling pronouncements of the Financial Accounting Standards Board, as
from time to time supplemented and amended.

 

“Governmental Authority” means any United States or foreign federal, national,
state or local governmental authority, agency, department or instrumentality or
other regulatory body of any kind or nature whatsoever, including any (i) court
and (ii) that has jurisdiction in whole or in part relating to the Products,
including the right to issue, condition, otherwise modify, withdraw or otherwise
affect any Governmental Authorization.

 

“Governmental Authorization” means any permit, authorization, license or other
approval of any kind or nature whatsoever issued or issuable by any Governmental
Authority.

 

“including” means “including, without limitation”, “includes” means “includes,
without limitation”, and “include” means “include, without limitation”.

 

“Intellectual Property” means any rights of any kind or nature in or to any
patents, trademarks, service marks, copyrights, trade secrets, processes, other
proprietary rights, other inventions, other know-how of any kind or nature
whatsoever and other intellectual property rights of any kind or nature
whatsoever (including as to each of the foregoing any rights obtained as a
licensee or sublicensee), including any applications to or for any of the
foregoing.

 

“Interest Rate” means, with respect to each Loan, the lesser of (a) a
fluctuating interest rate per annum equal to [*****] percent ([*****]) above the
Prime Rate with changes in such fluctuating rate to take effect with each change
in the Prime Rate provided that following the occurrence of an Event of Default,
the interest rate applicable to each Loan shall be immediately increased to the
Default Rate and (b) the highest rate of interest permitted from time to time by
applicable law.

 

“Liabilities” means any liabilities, contractual obligations, common law
obligations, obligations arising under Law or any other obligations of any kind
or nature whatsoever, as determined in accordance with GAAP.

 

“Lien” means any mortgage, security interest, assignment, pledge, hypothecation,
lien, conditional sale or other title retention agreement, financing lease
having substantially the same effect as any of the foregoing, right, other
preferential arrangement or other encumbrance of any kind or nature whatsoever.

 

“Loan” or “Loans” means any loan made by or on behalf of Schering to Epix
relating to this Agreement.

 

6

--------------------------------------------------------------------------------


 

“Loan Documents” means (i) this Agreement, (ii) the Security Agreement, (iii)
the Note and (iv) any Compliance Certificates and/or Supplemental Certificates
and the initial certificate referred to in Section 3.1(h) hereof.

 

“Material Adverse Effect” means (i) any material adverse change in Epix’
business, operations, properties or other assets, results of operations or
condition (financial or otherwise), (ii) any other material adverse change in,
or other material adverse event, occurrence or other circumstance affecting, the
Secured Assets or Schering’s interest therein or the right or ability of Epix to
manufacture or sell the Products, or (iii) without limiting the generality of
clause (i) or clause (ii) the occurrence of any Order issued enjoining or
otherwise prohibiting in any material respect the manufacture or sale of any
material Product or the consummation of any other material transactions
contemplated by the Research Agreement.

 

“MRI” means magnetic resonance imaging.

 

“Note” means that certain Promissory Note of even date herewith, a copy of which
is attached hereto as Exhibit B, as amended, supplemented, restated or otherwise
modified from time to time.

 

“Obligations” means (i) all of the principal of and all of the interest on the
Loans and (ii) all other monetary and non-monetary obligations of Epix to
Schering under the terms of this Agreement and each other Loan Document.

 

“Order” means any injunction, writ, restraining order or other similar order of
any kind or nature of or by any Governmental Authority.

 

“Organizational Documents” means the Documents related to the creation,
organization and internal regulation of any Person, including the certificate of
incorporation or articles of incorporation, as applicable, and by-laws, of any
Person, each as amended and/or restated.

 

“Person” means an individual, limited liability company, corporation,
partnership, business or other trust, unincorporated association, joint venture,
Governmental Authority or other entity of any kind or nature whatsoever.

 

“Prime Rate” means the prime rate as quoted by Bank of America on Reuters screen
<USPRIME1> or, if none, by another nationally recognized source reasonably
selected by Schering and reasonably acceptable to Epix.

 

“Proceeding” means any claim, demand, proceeding, investigation or other action.

 

“Products” means products using MRI technology that the Parties desire to sell.

 

“related to” means “arising out of, in connection with or otherwise related to”,
“relates to” means “arises out of, is in connection with or otherwise relates
to” and “relate to” has a substantially similar meaning.

 

7

--------------------------------------------------------------------------------


 

“Research Agreement” means the Collaborative Research Agreement in the form of
Exhibit A, as amended, supplemented, restated or otherwise modified from time to
time, providing for, among other things, a joint collaboration by Epix and
Schering with respect to the development and commercialization of new technology
and products for use in magnetic resonance imaging.

 

“SEC” means the Securities and Exchange Commission.

 

“Security Agreement” means the Security Agreement in the form of Exhibit C, as
amended, supplemented, restated or otherwise modified from time to time,
providing for, among other things, a grant by Epix to Schering of a first
priority Lien in the Secured Assets.

 

“Subsidiary” means any Person in which Epix directly or indirectly owns fifty
percent (50%) or more of (i) the Equity Interests generally entitled to vote on
matters and/or (ii) the Equity Interests.

 

“Transaction Documents” means this Agreement, the Research Agreement and all of
the other Loan Documents.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

1.2            Other Definitional Provisions.  The words “hereof”, “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  Section, Subsection, Schedule and Exhibit references are to
this Agreement unless otherwise specified.  Amendments and modifications each
include extensions, consolidations, renewals or replacements.  In addition, the
following terms are defined herein.

 

Section

 

Defined Terms

¶1

 

Agreement

§2.2(c)

 

Business Day

§7.12

 

Change of Control

§4.5

 

Commission Reports

§3.2(b)

 

Compliance Certificate

§4.6

 

Environmental Laws

¶1

 

Epix

§7

 

Event of Default

§4.5

 

Exchange Act

§2.2(b)

 

FDA

§3.1

 

Initial Loan

§4.3

 

Law

 

 

 

§2.1

 

Maximum Principal Amount of Loans

§2.2(b)

 

NDA

¶1

 

Parties

 

8

--------------------------------------------------------------------------------


 

Section

 

Defined Terms

§4.17

 

Requested Loan

¶1

 

Schering

§2.2(b)

 

Strategic Collaboration Agreement

§3.2(a)

 

Supplemental Certificate

§7.10

 

Undismissed

 

2.               The Loans; Payment of Principal and Interest; Related Matters.

 

2.1                                 Maximum Principal Amount of Loans; Other
Provisions Re: the Loans.  Subject to all of the terms and conditions of this
Agreement, including the conditions precedent hereto, (a) Schering agrees to
lend to Epix up to Fifteen Million Dollars ($15,000,000) (the “Maximum Principal
Amount of Loans”) and (b) the Loans shall be made by Schering to Epix at the
times provided for in this Article II.  The Loans shall be payable in accordance
with the terms of this Agreement and the Note.  Anything to the contrary
notwithstanding in this Agreement, the Parties agree that  (a) to the extent any
Loan is repaid, such amount may be borrowed again and (b) Schering shall have no
obligation to provide any Loans on or after the earliest of any of the following
occur: (A) an Event of Default occurs and/or (B) the Research Agreement is
terminated for any reason, other than as the result of a breach by Schering
pursuant to Section 8.2 of the Research Agreement or an early termination for
convenience by Schering pursuant to Section 8.2.3 of the Research Agreement. 
Schering shall not be obligated to make Loans to or on behalf of Epix in amounts
which, when aggregated, exceed the Maximum Principal Amount of Loans.

 

2.2                                 Procedures for Disbursements of Funds. 
Subject to the other provisions of this Agreement:

 

(a)                                  On or following the date hereof, Epix may,
from time to time, submit to Schering a written request for a Loan in a
principal amount not less than $[*****] provided that the principal amount
outstanding under this Agreement shall not exceed $7.5 million, except as
specified in Section 2.2(b) below.

 

(b)                                 Upon or following the one (1) year
anniversary of the date hereof, Epix may, from time to time, submit to Schering
a written request for a Loan in a principal amount not less than $[*****] such
that the principal amount outstanding under this Agreement shall not exceed $15
million; provided, however, that Schering shall have no obligation to make any
Loan(s) in excess of the initial $7.5 million and Epix agrees not to request any
such Loan(s) if (i) Epix has received a “non-fileable” letter relating to its
submission of a new drug application (“NDA”) for Compound MS-325 (as defined in
the Strategic Collaboration Agreement by and between Epix and Schering, dated as
of June 9, 2000, as thereafter amended from time to time (the “Strategic
Collaboration Agreement”)) from the U.S. Food and Drug Administration (“FDA”) on
or before March 1, 2004, and (ii) Epix has not, at the time of requesting such
Loan, received a “fileable” letter with respect to such NDA.

 

9

--------------------------------------------------------------------------------


 

(c)                                  Epix shall be limited to submitting
requests for Loans pursuant to Section 2.2(a) and (b) and to making repayments
of Loans pursuant to Section 2.4 hereof an aggregate number of [*****] times per
annum.  Schering shall, subject to the other provisions of this Agreement, make
the Loan requested by Epix within five (5) Business Days (defined as any day,
other than a Saturday or Sunday, on which federally chartered banks in the
United States and Germany are open for business) after the receipt by Schering
of a request for funds meeting the requirements of this Agreement.  Upon
disbursements to Epix by Schering of any funds under this Agreement, Schering
may, at its election, present the Note to Epix for notation on Schedule A
attached hereto of any additional principal amount outstanding as a consequence
of the Loan by Schering.

 

2.3                                 Interest Calculations.

 

(a)                                  The Loans shall bear interest at the
Interest Rate.  Interest shall accrue from the date each such Loan is made. 
Interest on the Loans shall be calculated on a daily basis on the basis of a 360
day year, and on the basis of the actual days elapsed, upon the outstanding
principal balance, including by reason of a deferred payment because the
scheduled or actual payment date is not a Business Day.

 

(b)                                  Without limiting the generality of the term
Interest Rate, if the interest rate calculated in accordance with any provision
of this Agreement for any Loan (including any application of the Default Rate)
would at any time exceed the maximum permitted by the law of the State of New
York, then for such period as such rate would exceed the maximum permitted by
such Law (and no longer) the rate of interest payable on any such Loan shall be
reduced to the maximum permitted by the law of the State of New York and any
interest payments received in excess of such maximum rate shall be repaid to
Epix.

 

2.4                                 Payment of Principal and Interest.

 

(a)                                  Payment of Interest.  All interest accruing
under Section 2.3 on any Loan shall be payable to Schering from time to time on
the earliest of each of the following:  (i) five (5) Business Days after each
anniversary of the Note, (ii) on any day on which any payment of principal by
Epix is made in whole or in part and (iii) on any other day in which any payment
of principal is required to be made in whole or in part, including by reason of
any acceleration of the Loans provided that to the extent that Schering has not
accelerated the Loans and principal is payable, paid or required to be paid in
part, then the interest payable pursuant to this Section 2.4 shall relate only
to such principal.

 

(b)                                 Payment of Principal.  The principal of the
Loans shall be paid to Schering from time to time on the earliest of each of the
following times: (i) (A) principal shall be paid such that the maximum principal
amount outstanding hereunder shall be reduced to $7.5 million on May 15, 2007
and to zero on May 15, 2008; and (B) notwithstanding clause (A), if the term of
the Research Program under the Research Agreement is extended by mutual written
agreement for an additional two (2) years pursuant to Section 2.1 of the
Research Agreement, principal shall be paid such that the maximum principal
amount outstanding under this Agreement shall instead be reduced to $7.5 million
on May 15, 2009 and to zero on May 15, 2010, respectively, (ii) the

 

10

--------------------------------------------------------------------------------


 

date that Schering declares an acceleration of the Loans pursuant to an Event of
Default and (iii) at such other times as is or may be provided elsewhere in this
Agreement or in the Note.  Schering shall have the right, but not the
obligation, to include as an Exhibit to the Note a grid which identifies the
payments made and any such indications or other determinations by Schering
relating thereto shall conclusively be deemed correct except to the extent of
any manifest error.  Anything to the contrary in this Agreement notwithstanding,
all principal of the Loans and all accrued and unpaid interest thereon shall be
repaid no later than May 15, 2008 (or, if applicable, pursuant to Section
2.4(b)(i)(B), May 15, 2010).  Upon any repayment by Epix to Schering from time
to time of any Loans under this Agreement, Schering may, at its election,
present the Note to Epix for notation on Schedule A attached thereto of any
reduction in principal amount outstanding as a consequence of such repayment.

 

(c)                                  Other Provisions Relating to Payment of
Principal and Interest.  All payments of principal and interest shall be paid in
United States dollars and made by wire transfer of immediately available funds
to an account designated from time to time by Schering in writing. 
Notwithstanding any other provisions of this Agreement to the contrary, all
Loans shall be immediately due and payable, together with all accrued interest
thereon, upon the declaration of an Event of Default by Schering and
acceleration of any Loans by Schering in accordance with the terms of this
Agreement.

 

2.5                                 Other Provisions.  If the outstanding
principal amount or the accrued interest under this Agreement are not paid when
due by Epix, without demand, presentment or notice by Schering of any kind (all
of which are expressly waived by Epix to the extent permitted by applicable
law), as and when due in accordance with this Article II and Article VIII, then,
in addition to any other rights or remedies Schering may have in accordance with
the terms hereof, Schering shall have the right, effective upon written notice
to Epix, to withhold and retain, as an offset against principal and interest due
hereunder, up to one hundred percent (100%) of:

 

(a)                                  the royalty payments due in accordance with
Sections 7.7 and 7.8 of the Strategic Collaboration Agreement, for any given
calendar quarter otherwise payable by Schering to Epix, and

 

(b)                                 of the operating margin payments in the U.S.
in accordance with Section 7.6 of the Strategic Collaboration Agreement, for any
given calendar quarter otherwise payable by Schering to Epix, until such time as
all outstanding amounts of principal and interest hereunder are completely paid.

 

2.6                                 Payments by Epix.  All payments (including
prepayments) to be made by Epix hereunder on account of principal, interest or
otherwise shall be made to Schering without deduction, set-off or counterclaim
of any kind or nature whatsoever, including any valid or alleged claims of Epix
pursuant to the Research Agreement, unless otherwise agreed to in writing by
Schering and except as otherwise provided in Section 2.5 above.  Notwithstanding
the preceding sentence, Epix may set off any such amounts to the extent it has
obtained a final non-

 

11

--------------------------------------------------------------------------------


 

appealable judgment against Schering for a fixed amount from a court of
competent jurisdiction, it being agreed that Epix may not set off for more than
such fixed amount.

 

2.7                                 Termination.  This Agreement may be
terminated by Epix at any time upon written notice to Schering and repayment of
the Obligations in full in accordance with the terms of this Agreement.  Upon
any such termination, Schering agrees to (i) file within five (5) Business Days
of written notice such UCC termination statements as shall be necessary to
terminate any Liens upon the Collateral, and (ii) promptly return the original
Note to Epix marked “cancelled”.

 

3.                                       Conditions Precedent.

 

3.1                                 Conditions Precedent to the Initial Loan. 
The agreement of Schering to make each Loan, including the first loan to be made
after the date hereof (the “Initial Loan”), is subject to the satisfaction, or
written waiver by Schering, concurrently with the making of each such Loan
(except as otherwise specified herein), of the following conditions precedent:

 

(a)                                   Research Agreement.  The Parties shall
have executed and delivered the Research Agreement.

 

(b)                                 Security Agreement, Etc.  Schering shall
have received each of the Security Agreement and the Note, each duly executed
and delivered by, as applicable, a duly authorized officer of Epix.

 

(c)                                  Perfection of Liens.  All actions
reasonably requested by Schering to assure that it has, and will continue to
have, until the final and indefeasible payment in full of the Loans, a perfected
first priority security interest and Lien in all of the Collateral shall have
been effected and Schering shall have received evidence reasonably satisfactory
to it that all such actions have been effected in all respects, including the
proper filing and indexing of applicable UCC-1 financing statements covering the
Collateral.

 

(d)                                 Representations and Warranties.  The
representations and warranties contained in this Agreement and each other
Transaction Document by each Person that is a signatory thereto (other than
Schering or any Affiliate of Schering) shall be true and correct in all material
respects (and as to those representations and warranties containing materiality
qualifications shall be true and correct) on and as of the date the Initial Loan
is provided as if such representations and warranties were made on such date,
unless such representation or warranty specifically refers only to a prior date
or unless such representation or warranty has been affected by an occurrence
which is permitted by the terms of this Agreement, such occurrence to be
notified by Epix to Schering.

 

(e)                                  No Material Adverse Effect.  As of the date
of execution of this Agreement, since December 31, 2002 there shall not have
occurred any Material Adverse Effect.

 

(f)                                    Receipt of Other Transaction Documents. 
All of the other Transaction Documents, in form and substance reasonably
satisfactory to Schering, shall have been properly executed by each Party
thereto and delivered to Schering.

 

12

--------------------------------------------------------------------------------


 

(g)                                 Financing Statement Searches and Similar
Searches.  Schering shall have received UCC-1 financing statement searches and
other searches and such other evidence as Schering reasonably requires to show
that there are no Liens in the Collateral.

 

(h)                                 No Event of Default or Material Default;
Compliance Certificate.  There shall be no Event of Default or material default,
which, with or without notice or the lapse of time or both, would become an
Event of Default, and Schering shall have received a certificate, in form and
substance reasonably satisfactory to Schering, signed by the chief financial
officer of Epix dated as of the making of the Initial Loan, stating that to his
or her actual knowledge (after reading the Transaction Documents for the purpose
of providing such Certificate) (i) all representations and warranties made by
Epix set forth in this Agreement and the other Transaction Documents are true
and correct on and as of such date (unless such representation or warranty
specifically refers to only a prior date or unless such representation or
warranty has been affected by an occurrence which is permitted by the terms of
this Agreement, such occurrence to be notified by Epix to Schering), (ii) on
such date, after giving effect to the Initial Loan, Epix is in compliance in all
material respects with all the terms and provisions set forth in this Agreement
and the other Transaction Documents and (iii) on such date no Event of Default
or other material default, which, with or without notice or the lapse of time or
both, would become an Event of Default has occurred and is continuing, and such
statements shall be true and correct.

 

(i)                                     No Order; Status of Collateral.  No
Order shall have been issued by any Governmental Authority enjoining or
otherwise prohibiting, in any material respect, the consummation of the
transactions contemplated by the Research Agreement and/or no material patent
(owned or licensed) constituting Collateral shall be determined to be invalid in
a final nonappealable judgment.

 

(j)                                     Corporate Documents.  Schering shall
have received with respect to Epix and any other parties to the Transaction
Documents copies of their relevant proceedings relating to the transactions
contemplated hereby and thereby, incumbency certificates, copies of
Organizational Documents, good standing certificates, and similar Documents as
Schering reasonably requests, and all such Documents shall be in form and
substance reasonably satisfactory to Schering.

 

3.2                                 Conditions Precedent to All Loans.  The
obligation of Schering to make any Loan after the Initial Loan is subject to the
satisfaction of each of the following conditions precedent as of the date of the
making of each such Loan:

 

(a)                                  Representations and Warranties.  The
representations and warranties made by Epix in or pursuant to this Agreement and
in any other Transaction Document shall be true and correct in all material
respects (and as to those representations and warranties containing materiality
qualifications, shall be true and correct) on and as of the dates the Loan is
requested to be provided and is provided as fully as if made on and as of each
such date (or if expressly applicable only to an earlier date, such as financial
statements, as of such date or unless such representation or warranty has been
affected by an occurrence which is permitted by the terms of this Agreement,
such occurrence to be notified by Epix to Schering); provided, however, Epix

 

13

--------------------------------------------------------------------------------


 

may provide a supplement that is attached to and cross referenced in the
Compliance Certificate for events occurring after the date hereof that cause
such representations and warranties to not be true (“Supplemental
Certificates”), provided further that the condition in this Section shall not be
deemed satisfied if (i) the items contained in any one or more such Supplemental
Certificates individually or in the aggregate do or will have or, in Schering’s
reasonable good faith judgment may be expected to have, a Material Adverse
Effect or (ii) the events or circumstances relating to any such items also
relate to a material breach or other default by Epix or any Affiliate of Epix
under any Transaction Document.

 

(b)                                 No Event of Default or Material Default;
Compliance Certificate.  There shall be no Event of Default or material default,
which, with notice or the lapse of time or both, would become an Event of
Default, and, in addition, Schering shall have received a certificate, in form
and substance reasonably satisfactory to Schering, signed by the chief financial
officer of Epix, dated as of the making of the Loan (the “Compliance
Certificate”), stating that to his actual knowledge (after reading the
Transaction Documents for the purposes of providing the Compliance Certificate),
(i) all representations and warranties made by Epix in this Agreement and the
other Transaction Documents are true and correct in all material respects on and
as of such date, after giving effect to the Supplemental Certificate attached
thereto, (ii) on such date Epix is in compliance in all material respects with
all the terms and provisions set forth in this Agreement and the other
Transaction Documents and (iii) on such date no Event of Default or material
default, which with or without notice or the passage of time or both will become
an Event of Default, has occurred and is continuing, and the statements therein
shall be true and correct.

 

(c)                                  Research Agreement.  The Research Agreement
shall have not been terminated as a result of breach by Epix or a termination
for convenience by Epix.

 

(d)                                 No Order; No Judgment.  No Order shall have
been issued by any Governmental Authority enjoining or otherwise prohibiting, in
any material respect, the manufacture or sale of any material Product or the
consummation of the other transactions contemplated by the Research Agreement.

 

(e)                                  Status of Collateral.  No material patent
(owned or licensed) constituting Collateral shall be determined to be invalid in
a final nonappealable judgment.

 

(f)                                    Financing Statement Searches and Similar
Searches.  Schering shall have received UCC-1 financing statement searches and
other searches and such other evidence as Schering reasonably requires to show
that there are no Liens in the Collateral in favor of any Person other than
Schering.

 

The request by or on behalf of Epix for each Loan and making of each Loan by
Schering hereunder shall constitute a representation and warranty by Epix as of
the date of such request for borrowing and the date of the making of the Loan
that the conditions in Sections 3.1 (with respect to the Initial Loan) and 3.2
(with respect to each Loan after the Initial Loan) have been satisfied.

 

14

--------------------------------------------------------------------------------


 

4.               Representations and Warranties.

 

Epix represents and warrants to Schering, knowing and intending that Schering
will rely thereon in making each Loan, that the following statements are true
and accurate:

 

4.1                                 Organization and Qualification.  Epix is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware.  Epix has the power and authority, and all necessary
Governmental Authorizations, to own, lease, operate and encumber its assets and
to carry on its business as now conducted.  Epix is duly qualified and in good
standing in each jurisdiction where such qualification is required, except for
any qualifications not obtained which would not be reasonably expected to have a
Material Adverse Effect on Epix.

 

4.2                                 Due Authorization.  The execution, delivery
and performance by Epix of this Agreement and the other Transaction Documents
are within Epix’s power and authority, and have been duly authorized by all
necessary action on the part of Epix.  Epix has delivered to Schering true and
complete copies of Epix’s resolutions necessary to authorize the transactions
contemplated by this Agreement and the other Transaction Documents and of Epix’s
Organizational Documents in effect on the date of the Initial Loan, all
certified by a duly authorized officer of Epix.

 

4.3                                 No Default; Compliance with Laws.  The
execution, delivery and performance by Epix of this Agreement and the other
Transaction Documents do not and will not (i) violate any of Epix’s
Organizational Documents, and/or any material United States or foreign federal,
state or local regulation, rule, statute, ordinance, judicial decision or other
law of any kind or nature whatsoever, including any Order of any Governmental
Authority applicable to Epix or its assets (collectively, “Law” or “Laws”), (ii)
constitute a material default under (including a breach of) any Document filed
by Epix with the SEC to which Epix is a Party or by which Epix or its assets is
subject or bound (any consents required thereby having previously been
obtained), after giving effect to any applicable grace periods thereto, or (iii)
result in the imposition of any Lien, including any restriction on any assets of
Epix (except for the Liens granted to Schering, and the restrictions in favor of
Schering, contained in this Agreement and the other Loan Documents).  Except for
defaults which individually or in the aggregate are not material, Epix is not in
default under any Document to which it is a party or by which it or its assets
is otherwise bound or subject.  This Agreement and each Transaction Document to
which Epix is a party or to which Epix or its assets is subject or bound has
been duly executed and delivered on behalf of Epix and are, and as to those
Transaction Documents to which Epix hereafter becomes a party, subject or bound
will be, legal, valid and binding obligations of Epix, enforceable against Epix
in accordance with their respective terms.

 

4.4                                 No Required Governmental Authorizations.  No
Governmental Authorization is required by, and no other action is required by,
and no notice or filing is required to be given to or made with, any
Governmental Authority or other Person for the due execution, delivery and
performance by Epix of, or for the validity or enforceability of, this Agreement
or any other Transaction Document.

 

15

--------------------------------------------------------------------------------


 

4.5                                 Commission Filings; NASDAQ Listing.  Epix
has heretofore delivered to Schering true and complete copies of its (i) Annual
Report on Form 10-K for the fiscal year ended December 31, 2002, (ii) Quarterly
Report on Form 10-Q for each of the fiscal quarters ended March 31, June 30 and
September 30, 2002, (iii) Proxy Statement for the annual meeting of stockholders
held in 2002, and (iv) all other reports, filings on Form 8-K and registration
statements filed by Epix with the SEC since December 31, 2001, in each case as
filed with the Commission.  Epix has filed all required forms, reports and
documents with the Commission since December 31, 2001 (collectively, the
“Commission Reports”), all of which were prepared in accordance with the
applicable requirements of the Securities Act of 1933, as amended, and the rules
and regulations thereunder and the Securities Exchange Act of 1934, as amended
together with the rules and regulations thereunder (the “Exchange Act”) in all
material respects.  Except to the extent, if any, as may be disclosed in any
Commission Report filed subsequent thereto, as of their respective dates, the
Commission Reports, including any financial statements or schedules included
therein, did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, and complied as to form and substance in all material respects
with all applicable Laws.  Each of the financial statements (including, in each
case, any related notes thereto) contained in the Commission Reports has been
prepared in accordance with GAAP (except as may be indicated in the notes
thereto), and each fairly presents in accordance with generally accepted
accounting principles the financial position of Epix as at the respective dates
thereof and the results of its operations and changes in cash flow for the
periods indicated, except as may be indicated in the notes thereto and/or in any
Commission Report subsequent thereto, and except that the unaudited interim
financial statements are subject to normal and recurring year-end adjustments
which were not and are not expected to be material in amount.  As of the date
hereof, except for Liabilities shown in the balance sheet of Epix as at December
31, 2002, including the notes thereto (the “2002 Balance Sheet”), or incurred in
the ordinary course of business since the date of such Balance Sheet, Epix does
not have any material Liabilities.  Epix does not have any material contingent
Liabilities, except as set forth on Schedule 4.5 hereof.

 

4.6                                 Intellectual Property.  The representations
and warranties of EPIX set forth in the Security Agreement are true and
complete, and are incorporated herein by reference in their entirety.

 

4.7                                 No Material Adverse Effect.  As of the date
of execution of this Agreement, since December 31, 2002 there has not been, and
Epix has not suffered or otherwise incurred, a Material Adverse Effect.

 

4.8                                 Perfected First Priority Liens.  The
security interest and other Liens granted in the Collateral by Epix constitute
first priority Liens in the Collateral in favor of Schering.  No Intellectual
Property (or any rights thereto) relating to MRI is owned by or licensed to any
Subsidiary or Affiliate of Epix.  No Person other than Schering has any Liens in
the Collateral. Epix acknowledges that any Liens against the Collateral in favor
of any Person other than Schering would constitute a violation of Article VI
hereof.

 

16

--------------------------------------------------------------------------------


 

4.9                                 Title; Absence of Liens.  Epix has good and
marketable title to all of the Collateral.  None of the Collateral is subject to
any prohibition against encumbering, pledging, hypothecating or assigning the
same or requires notice or consent (except where consent has been previously and
properly obtained) in connection therewith.

 

4.10                           Compliance With Laws.  Epix is in compliance in
all material respects with all Laws applicable to Epix or the conduct of its
business or the ownership of the Collateral.  Epix has not received any written
notice alleging any violation of any such Laws.

 

4.11                           No Proceedings.  As of the date of execution of
this Agreement, there are no Proceedings of any kind or nature whatsoever,
including any before any arbitrator or Governmental Authority, pending or, to
Epix’s knowledge, threatened against Epix that may, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect.  All
material pending or threatened Proceedings are described in Epix’s December 31,
2002 Annual Report on Form 10-K, in the footnotes to the financial statements.

 

4.12                           Delivery of Documents.  All originals or copies
of Transaction Documents and Documents relating to the Secured Assets provided
by or on behalf of Epix to or on behalf of Schering are true, correct and
complete.

 

4.13                           No Violations; Taxes and Assessments.  Epix is
not in, and no event or condition has occurred and is continuing which
constitutes or results in (in each case with or without the giving of notice,
lapse of time or both), (a) a default under any term of its Organizational
Documents or under any Document filed by Epix with the SEC to which Epix is a
party or by which Epix or any of its assets is subject or bound, except for
defaults which will not have, and could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or (b) the
imposition of any Lien or restriction on any Secured Asset.  Epix has filed all
material federal, state and local tax returns and other tax reports it is
required to file (or has obtained valid, written extensions which are in full
force and effect as to any not so filed), except where the failure to do so
would not be reasonably expected to have a Material Adverse Effect.  Epix has
paid all taxes, assessments and other governmental charges due and payable,
except those contested in good faith and has made adequate provision for the
payment of such taxes, assessments and charges accrued but not yet payable or
contested in good faith.

 

4.14                           Environmental Matters.  Without limiting the
generality of the other provisions of the Agreement, (a) Epix has been and is in
compliance with (i) all Laws relating to environmental conditions or other
environmental matters of any kind or nature (“Environmental Laws”) (including
that there has been no release of any hazardous materials by Epix that has not
been in compliance in all material respects with applicable Environmental Laws)
and (ii) all Governmental Authorizations that are required pursuant to
Environmental Laws and (b) there are no claims relating to any actual or alleged
environmental Liabilities pending against or, to Epix’s knowledge, threatened
against it, except for any non-compliance and/or claims which will not have or
could not be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.  To Epix’s knowledge, Epix is not subject to any
material Liability relating to any environmental condition or other
environmental matter of any kind or nature, including any past or present use,
management, transport, treatment, generation, storage, disposal, release or

 

17

--------------------------------------------------------------------------------


 

other handling of any hazardous materials, which could be reasonably expected to
have a Material Adverse Effect.

 

4.15                           Other Representations.  No part of Epix’s
business is conducted through any unincorporated association or other Person. 
Epix has not, within the five (5) years preceding the date of this Agreement (a)
changed its name, (b) used any name other than Epix Medical, Inc., or (c) merged
or consolidated with, or acquired all or substantially all of the assets of, any
other Person or business.  No part of the proceeds of any Loan will be used,
directly or indirectly, to purchase or carry any “margin stock” (as defined in
Regulation U issued by the Board of Governors of the Federal Reserve System), to
extend credit to others for the purpose of purchasing or carrying any such
margin stock, or for any other purpose that violates any provision of
Regulations G, T, U or X issued by the Board of Governors of the Federal Reserve
System.  Epix is not an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, nor is Epix
controlled by any such entity.

 

4.16                           Representations and Warranties Applicable to
Subsidiaries.  All of the representations and warranties made, or hereafter
reaffirmed or deemed made or reaffirmed, apply to each then existing Subsidiary
of Epix, as fully in all respects as if each representation or warranty
specifically so stated.

 

4.17                           Reaffirmation.  All of the representations,
warranties and statements made herein shall survive until the full and final and
indefeasible payment of the principal of and interest on the Loans.  Epix’s
requesting any Loan hereunder (“Requested Loan”) and/or Epix’s acceptance of
each Loan under this Agreement shall each automatically constitute, without any
further action of any kind or nature whatsoever on the part of Epix, a complete
reaffirmation, as of the date of each Requested Loan and/or the making of each
such Loan, of the representations and warranties set forth in this Agreement and
in the other Loan Documents and the Research Agreement (or, as to those
representations and warranties expressly applicable only to any earlier date,
such as financial statements, as of such date) as fully as if all such
representations were fully repeated in all respects.  Schering’s requiring or
not requiring from time to time a Compliance Certificate confirming same shall
not in any manner diminish each such deemed reaffirmation or otherwise change
the effect of the preceding sentence.

 

5.                                       Affirmative Covenants.

 

Epix covenants and agrees that, until the later of (i) full and final payment of
the principal of the Loans and all interest thereon and all other payment
obligations under this Agreement and (ii) the expiration of any obligation by
Schering to make any further Loans to Epix, Epix shall, and shall cause its
Subsidiaries to:

 

5.1                                 Maintenance.  Maintain and preserve in full
force and effect its existence and good standing and all other rights, powers,
franchises, licenses and qualifications necessary for its ownership, lease or
use of its assets and/or the conduct of its business, shall pay before they
become delinquent all taxes, assessments and governmental charges lawfully
imposed upon it or any of its assets or required to be collected by it, and
shall pay, when due, all other Liabilities of

 

18

--------------------------------------------------------------------------------


 

any kind or nature now or hereafter owing by it provided that Epix may delay the
payment of any such Liabilities contested in good faith by it.

 

5.2                                 Condition of Collateral; No Liens;
Maintenance of Certain Collateral.  Preserve the Collateral from loss, damage,
or destruction of any kind or nature whatsoever, and keep the Collateral free
and clear of any Lien, except the Liens created by the Security Agreement and
each other Loan Document and for licenses of the Collateral in the ordinary
course of business.  In addition, Epix shall, to the extent required by the
payment terms herein and/or therein and except as may otherwise be provided for
in any other Loan Document, pay to Schering all Proceeds of Collateral (as
defined in the Security Agreement), whereupon such Proceeds shall become
Schering’s sole property to the extent of the Obligations.

 

5.3                                 Compliance with Laws.  Comply in all
material respects with all applicable Laws.

 

5.4                                 Affirmative Financial Covenants.  Maintain
gross cash and cash equivalents exceeding US$2,000,000 at any time.

 

5.5                                 NASDAQ Listing.  Maintain listing with
NASDAQ national market as long as any principal or interest under the Loans has
not been repaid.

 

5.6                                 Notice of Adverse Events.  Promptly notify
Schering in writing of the occurrence or existence of any of the following:  (a)
any Event of Default, any material default which, with the giving of notice,
lapse of time or both, would become an Event of Default, or any other event,
circumstance or condition which constitutes, or would reasonably be expected to
in the future constitute or cause, a Material Adverse Effect; (b) any material,
adverse Proceeding that relates to any of the Secured Assets filed or instituted
by or against it, or to its knowledge threatened by or against it, which would
be reasonably expected to have a Material Adverse Effect, and (c) any of the
representations and warranties by it contained in this Agreement or any other
Loan Document ceases to be materially true, correct and complete (or true,
correct and complete as to representations and warranties qualified by
materiality).

 

5.7                                 Financial Statements and Other Information. 
Deliver to Schering the following documents and information (a) as soon as same
is reasonably available, but not more than forty-five days after the end of each
fiscal quarter (90 days after December 31), its Annual Report on Form 10-K, and
its Quarterly Report on Form 10-Q, as each is filed under the Exchange Act, (b)
contemporaneously with its being filed with the SEC, a copy of all reports on
Form 8-K, and (c) as soon as practicable, except as legally prohibited, copies
of all such financial statements and reports as it shall send to its
stockholders, the SEC or any other similar regulatory authority, to the extent
any such reports furnished to any such regulatory authority are not
confidential.  For purposes hereof, the written notice to Schering of the filing
of any of the foregoing reports with the SEC shall be deemed delivery to
Schering hereunder.  As of their respective dates, such reports (including the
financial statements contained therein), will not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they are made, not misleading, and will comply in all
material respects with all applicable Laws.  Within fifteen (15) days after the
end of each quarter, and otherwise promptly upon Schering’s request,

 

19

--------------------------------------------------------------------------------


 

Epix shall provide to Schering (a) a certificate executed by an executive
officer of Epix reasonably satisfactory to Schering stating that to his or her
actual knowledge there then exists no Event of Default hereunder, and no
material default or other event, circumstance or condition which, with the
giving of notice or lapse of time or both, would constitute an Event of Default
and/or (b) such other Documents or information as Schering may reasonably
request in connection with the Loans.  At any time and from time to time upon
three (3) Business Days notice by Schering and for the sole purpose of
permitting Schering to determine compliance with the provisions of this
Agreement and the other Transaction Documents and/or to assess the value of the
Collateral, Epix shall give Schering and/or any representative of Schering
access during normal business hours to inspect any of the Collateral and
Documents that relate to the Collateral and to examine, copy and make abstracts
from any and all books, records and Documents relating to the Collateral in the
possession of Epix, subject to such confidentiality covenants as Epix may
reasonably require.

 

5.8                                 Other Provisions.  Epix will from time to
time, take such further actions, including the execution and delivery of such
Documents, as Schering may reasonably request in order to carry out the purposes
of this Agreement and the other Transaction Documents (including to provide
Schering with a first priority perfected lien in the Collateral).  Epix agrees
that (a) Schering may, so long as same is consistent with the Security
Agreement, file UCC-1 financing statements in any office Schering reasonably
elects; and (b) Epix shall maintain complete and accurate books and records in
accordance with GAAP of all its operations and assets, including records of the
Collateral.

 

6.                                       Negative Covenants

 

Any of the financial thresholds mentioned in this Section 6 shall relate in
aggregate to Epix including its subsidiaries.

 

Epix covenants and agrees that, until the later of (i) full and final payment of
the principal of the Loans and all interest thereon and all other payment
Obligations under this Agreement and the other Loan Documents, and (ii) the
expiration of any obligation by Schering to make any further Loans to Epix, Epix
shall not, directly or indirectly, and will not permit any of its Subsidiaries
to, directly or indirectly:

 

6.1                                 Amendments of Documents.  Amend, supplement,
restate or otherwise modify (including terminate) any Document that constitutes
a Secured Asset if such amendment, supplement, restatement or other modification
would be reasonably expected to have a Material Adverse Effect.

 

6.2                                 Consolidation, Merger, or Acquisitions;
Liquidation.  Enter into any merger, consolidation, reorganization or
recapitalization or sale of all or substantially all of its assets without the
prior written consent of Schering, which will not be unreasonably withheld,
other than (i) a merger in which Epix is the surviving corporation, or (ii) a
merger in which the surviving corporation (other than Epix) expressly assumes
its obligations under this Agreement and the other Transaction Documents in
writing and agrees to be bound hereby and thereby; provided that the
consummation of such merger mentioned under (i) and (ii) shall not result in a

 

20

--------------------------------------------------------------------------------


 

breach of Sections 6.5 and 6.7 below by the surviving company; and provided
further that it is agreed that Schering may for any reason withhold its consent
to any such transaction that would result in a Change of Control of Epix (except
as permitted in Section 7.12); or take any steps in contemplation of dissolution
or liquidation.

 

6.3                                 Other Liens.  Create or permit to exist any
Lien upon or with respect to any of the Collateral, whether now owned or
hereafter acquired.

 

6.4                                 Disposition of Assets or Collateral.  Sell,
lease, or in any manner whatsoever otherwise transfer or dispose of (including
by granting any license therein) all or any Collateral in the Field (as that
term is defined in the Strategic Collaboration Agreement) to any Person, except
upon notice to Schering, licenses of the Collateral in the ordinary course of
business.  Nothing contained herein shall preclude any grants outside the Field.

 

6.5                                 Other Liabilities.  Incur, create, assume or
permit to exist any indebtedness or other Liability on account of borrowed money
except (a) Obligations to Schering, (b) loans from third parties in order to
repay the outstanding principal under the Loans and interest thereof, provided
that such third party loan amount (including principal and interest) shall not
exceed the outstanding principal and interest under the Loans, (c) accounts
payable less than ninety (90) days and accrued expenses of Epix incurred in the
ordinary course of business, and (d) Liabilities that do not exceed,
individually or in the aggregate, Fifteen Million Dollars ($15,000,000).

 

6.6                                 Loans or Investments.  Make or agree to make
any loans, advances (other than prepaid expenses) or other extensions of credit
of any kind or nature to, or any investments of any kind or nature in, any
Person (including any Subsidiary) in an aggregate amount for all Persons not to
exceed [*****] at one or more times for all such loans, advances and
investments, provided that no such advance, loan or investment shall be made at
any time that any Event of Default has occurred and is continuing, or any
material default or other material event or condition which, with the giving of
notice, the lapse of time or both would constitute an Event of Default, shall
have occurred and be continuing.  Notwithstanding the foregoing, Epix may make
short-term investments in instruments consistent with Epix’s Investment Policy
in the form attached as Exhibit D, as the same may be amended, restated or
modified from time to time in form reasonably acceptable to Schering and upon
approval of Epix’s Audit Committee.

 

6.7                                 Guaranties; Contingent Liabilities.  (a)
Assume, guarantee, endorse, contingently agree to purchase or otherwise become
liable for the obligations of any Person other than any Subsidiary, except (i)
by the endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business, (ii) guarantees of
employee credit cards not to exceed [*****] in the aggregate at any time, (iii)
contingent liabilities incurred in licensing transactions in the ordinary course
of business, (iv) milestone, development or royalty payments to Schering and/or
other third parties in connection with licensing and other arrangements inside
or outside the Field, or (b) agree to maintain the working capital, net worth or
similar position of or provide any other credit support to any Person.

 

6.8                                 Dividends and Other Distributions.  Except
for redemptions of stock from current or former employees in the ordinary course
of business for amounts in the aggregate not in

 

21

--------------------------------------------------------------------------------


 

excess of [*****] annually or stock dividends or the issuance of preferred stock
as payment-in-kind, declare or pay any dividend or make any other distribution
of any kind or nature on, or redeem, retire or otherwise acquire, directly or
indirectly, any stock, interest or other Equity Interests.

 

6.9                                 Transactions with Affiliates.  Enter into
any transaction with any Affiliate on a basis less favorable to Epix than if
such transactions were at arm’s length transaction with a third-party that is
not an Affiliate of Epix.

 

6.10                           Other Covenants.  (a) Compromise, settle or
adjust any claim relating to any of the Collateral in excess of [*****]without
Schering’s prior written consent, which will not be unreasonably withheld or
delayed; (b) change, alter or modify, or permit any change, alteration or
modification of, its Organizational Documents in a manner materially adversely
affecting Schering; (c) change any of the following prior to giving Schering 15
Business Days written notice: (i) the location stated in Article 4 for the
maintenance of its books and records, principal place of business or chief
executive office, or (ii) the name under which Epix conducts any of its business
or operations; or (d) enter into any agreement or other Document containing any
provision that would be violated by the performance or observance of any of
Epix’s obligations under this Agreement or any other Transaction Document.

 

6.11                           Subsidiaries.  Permit any Subsidiary to own or
acquire any Intellectual Property that, if owned or acquired by Epix, would be
or become a Secured Asset.

 

7.                                       Events of Default.

 

At such times as any Loans are then outstanding hereunder, the occurrence of any
of the following shall constitute an event of default (“Event of Default”).

 

7.1                                 Failure to Pay.  Epix fails to pay within
(a) five Business Days of the due date any principal of or interest on any Loan,
whether due pursuant to any principal payment date, any required prepayment
date, any acceleration or otherwise, or (b) ten (10) Business Days after
Schering correctly gives notice that any monetary Obligation other than
principal and interest is due to Schering pursuant to the terms of any Loan
Document.

 

7.2                                 Failure to Perform or Observe Covenants. 
Epix fails to perform or observe in any material respect any covenant, term,
condition or other non-monetary Obligation of this Agreement or any other
Transaction Document; provided that such event shall be an Event of Default only
if such default continues for a period of ten (10) Business Days after Schering
has given to Epix written notice stating such default has occurred; provided
further, however, that (i) as to a failure by Epix to perform or observe the
covenant set forth in Section 5.5 hereof following the approval of MS-325 by the
FDA, such event shall be deemed an Event of Default only if such default
continues for a period of ninety (90) days, and (ii) as to a failure by Epix to
perform or observe any covenants set forth in Sections [*****] (prior to the
approval of MS-325 by the FDA), [*****], [*****] hereof, there shall be no
notice required and no cure period required to be given, and as to any
non-appealable judgment of the willful and intentional failure by Epix to
perform or observe any covenant, term or condition of this Agreement or any
other

 

22

--------------------------------------------------------------------------------


 

Transaction Document, there shall be no notice required and no cure period
required to be given and (iii) it is understood that such required notice and
such required cure period shall not apply to any default or Event of Default
occurring under any other Section in this Article VII (whether or not same also
occurs under this Section 7.2).

 

7.3                                 Security.  Schering shall not have as of the
date hereof or shall at any time hereafter cease to have a valid and perfected
first priority Lien in all of the Collateral other than as a result of any act
or omission of Schering, including that (i) the grant of the Lien in any of the
Collateral shall never have been effective or shall cease to be effective to
grant to Schering (or Schering shall otherwise not have obtained or cease to
have) a perfected first priority security interest and Lien in all of the
Collateral or (ii) any material patent (owned or licensed) constituting
Collateral shall in a final non appealable judgment be determined to be invalid.

 

7.4                                 Transaction Documents.  There is a
non-appealable judgment that this Agreement or any other Transaction Document
shall not have been as of the date hereof, or shall cease to be, valid,
effective and enforceable in any material respect.

 

7.5                                 False Representation or Warranty.  Any
representation, warranty or statement by Epix contained in this Agreement or any
other Transaction Document when made, reaffirmed or hereby deemed made or
reaffirmed is or was, when made, reaffirmed or hereby deemed made or reaffirmed,
materially incorrect.

 

7.6                                 Termination of the Research Agreement.  One
year following either (i) the termination by Schering under Section 8.2 of the
Research Agreement by reason of a material breach thereof by Epix, or (ii)
termination by Epix under Section 8.2.3 of the Research Agreement for
convenience.

 

7.7                                 Default on Other Debt.  Any payment default
or other material default occurs under any obligations, that individually or in
the aggregate exceeds [*****] of Epix  to any one or more third parties that
entitles such third parties to declare such indebtedness or other obligation due
prior to its date of maturity and such default is not cured within sixty (60)
days, exclusive of any vendor dispute in the ordinary course of business
provided that Epix had reserved therefor in full.

 

7.8                                 Cessation of Business.  (a) Epix ceases to
do business as a going concern; or (b) the termination, suspension or loss of
any Governmental Authorization or other asset occurs which results in Epix
having to cease a substantial part of its operations by reason of such loss for
a period of more than twenty (20) Business Days; (c) without limiting the
generality of Section 7.9, Epix takes any action to authorize its liquidation or
dissolution or suffers any liquidation or dissolution; (d) any Governmental
Authority, or other entity with power to do so, commences proceedings to
condemn, seize or expropriate assets of Epix necessary for the conduct of Epix’s
business and such proceedings remain Undismissed for twenty (20) Business Days,
or Epix abandons such assets or suspends operation thereof for a period of
twenty (20) Business Days.

 

23

--------------------------------------------------------------------------------


 

7.9                                 Non-approvable letter for MS-325.  Epix
receives a non-approvable letter for MS-325 from the FDA and the Parties, or
Schering in good faith, consequently decide to (i) not further proceed with the
development of MS-325, or (ii) to proceed with the development / registration of
an indication completely new or significantly reduced in comparison to the
initially filed indication. Notwithstanding the foregoing, no Event of Default
shall be deemed to have occurred pursuant to this Section for a period of thirty
(30) days following receipt of any such non-approvable letter.

 

7.10                           Inability to Pay Debts; Bankruptcy or
Insolvency.  Any one or more of the following occur:  (a) Epix shall commence
any Proceeding (i) under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization or other
relief of debtors, seeking to have an order for relief entered with respect to
it or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition with creditors or other similar relief with respect to it or its
debts, or (ii) seeking appointment of a receiver, trustee, custodian or other
similar official for it or for all or any substantial part of its assets, or
Epix shall make a general assignment for the benefit of its creditors or a bulk
sale; (b) there shall be commenced against Epix any Proceeding of a nature
referred to in clause (i) above which (A) results either in the entry of an
Order for relief or an appointment and any such Order or appointment remains
undismissed in a manner reasonably satisfactory to Schering (“Undismissed”) for
a period of twenty (20) Business Days; the foregoing shall include the
commencement against Epix of any Proceeding seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of an Order for any
such relief which remains Undismissed in a manner reasonably satisfactory to
Schering for twenty (20) Business Days; or (c) Epix takes any action
substantially in furtherance of, or expressly authorizing or indicating its
consent to, approval of or acquiescence in or expressly proposes to take any of
the acts set forth in clause (a) or (b) above; or (d) Epix shall generally not
be able to or fail to, or shall expressly admit in writing its inability to, pay
its debts generally as they become due.

 

7.11                           Certain Judgments.  (a) One or more judgments or
orders for the payment of money exceeding [*****] in the aggregate are rendered
against Epix, and any such judgment or order continues unsatisfied and not
effectively and continuously stayed within sixty (60) days of such judgment or
order; or (b) any substantial part of the assets of Epix becomes subject to
attachment, execution, levy or like process which shall not have been
effectively and continuously stayed within sixty (60) days of such attachment,
etc.

 

7.12                           Change of Control.  There occurs a Change of
Control of Epix.  “Change of Control” means any of the following:  (i) any
person (as such term is used in Sections 13(d) and 14(d)(2) of the Exchange Act)
shall become the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of Epix’s securities representing fifty
percent (50%) or more of the voting power of all then outstanding securities of
Epix having the right under ordinary circumstances to vote in an election of the
Board of Directors (including that any Epix securities that any such person has
the right to acquire pursuant to any agreement, or upon exercise of conversion
rights, warrants or options, or otherwise, shall be deemed beneficially owned by
such person); (ii) there shall be consummated any corporate transaction,

 

24

--------------------------------------------------------------------------------


 

including a consolidation or merger, of Epix in which Epix is not the continuing
or surviving corporation or pursuant to which shares of Epix’s capital stock are
converted into cash, securities or other property, other than (x) a
consolidation or merger of Epix in which the holders of Epix’s voting stock
immediately prior to the consolidation or merger shall, upon consummation of the
consolidation or merger, own at least fifty percent (50%) of the voting stock of
the surviving entity after such consolidation or merger or (y) a consolidation,
merger or other corporate transaction, unless the Research Agreement shall have
been terminated by Schering for convenience; or (iii) there shall be consummated
any sale, lease, exchange or transfer (in any single transaction or series of
related transactions) of all or substantially all of the assets or business of
Epix.

 

8.                                       Remedies.

 

8.1                                 Rights Under Transaction Documents.  Epix
acknowledges that certain rights and remedies of Schering upon an Event of
Default are provided in the Security Agreement. 

 

8.2                                 Rights in General.  Upon or at any time
after the occurrence of any Event of Default Schering shall have the option,
from time to time, to effect one or more of the following (to be effected by
written notice by Schering), (a) all obligations of Schering to make any Loans
after the occurrence of an Event of Default shall terminate, (b) the principal
and interest of the Loans and all other Obligations shall become and be
immediately due and payable, without presentment, demand, protest, or further
notice of any kind or nature whatsoever, all of which are, to the maximum extent
permitted by applicable law, hereby expressly waived by Epix, (c) Schering shall
have the right, but not the obligation, to terminate the Research Agreement; and
(d) Schering shall be entitled to exercise forthwith (to the extent and in such
order as Schering may elect, in its sole and absolute discretion) any and/or all
rights and remedies provided to Schering in this Agreement, the Security
Agreement, the Research Agreement and/or any other Transaction Document, all
rights and remedies of Schering under the UCC, and all other rights and remedies
that may otherwise be available to Schering pursuant to any other Document, at
law or in equity.

 

8.3                                 Setoff Rights.  To the extent that Epix does
not timely pay any amounts under this Agreement or under any other Loan
Document, Schering and/or its Affiliates shall at any time and from time to time
have the right to set-off all of its payment obligations under the Research
Agreement against any amounts due hereunder (including any due by reason of any
acceleration) or thereunder.  Upon the occurrence of an Event of Default,
Schering is hereby authorized at any time and from time to time, without notice
to Epix (any such notice being expressly waived by Epix), to set off and apply
(and/or to cause any Affiliate of Schering to set off and apply) any and all
amounts due by Schering and/or any Affiliate of Schering to Epix (including
pursuant to the Research Agreement) against any or all of the Obligations of
Epix now or hereafter existing under this Agreement or any other Loan Document,
irrespective of whether or not (a) Schering and/or such Affiliate shall have
made any demand and (b) any such Obligations may be unmatured.  Epix further
agrees that the rights stated in this Section 8.3 are in addition to other
rights and remedies (including other rights of set-off such as those pursuant to
Section 2.5 hereof) that Schering may have.

 

25

--------------------------------------------------------------------------------


 

8.4                                 Additional Rights to Terminate This
Agreement.  If all of the conditions precedent to the Initial Loan shall not
have been satisfied by November 15, 2003, Schering shall have the right, at its
election, to terminate this Agreement and/or not make any further Loans pursuant
to this Agreement.  Such termination shall be treated as an Event of Default for
the purposes of this Agreement, including for the purposes of determining
Schering’s rights and remedies pursuant to Article VIII hereof.

 

8.5                                 Cumulative Remedies; No Waiver by Schering. 
No remedy referred to in this Agreement is intended to be exclusive, but each
shall be cumulative and in addition to any other remedy referred to in this
Agreement or otherwise available to Schering pursuant to any other Transaction
Document, at law or in equity.  No express or implied waiver by Schering of any
default or Event of Default shall in any way be, or be construed to be, a waiver
of any future or subsequent default or Event of Default.  Any failure or delay
of Schering in exercising any rights granted it hereunder and/or under any other
Transaction Document, including upon any occurrence of any of the contingencies
set forth herein, shall not constitute a waiver of any such right upon the
continuation or recurrence of any such contingency or similar contingencies, and
any single or partial exercise of any particular right by Schering shall not
exhaust the same or constitute a waiver of any other right.

 

8.6                                 Waivers and Consents Relating to Remedies. 
In connection with any action or proceeding relating to this Agreement, any of
the Loans, any of the other Transaction Documents, any of the Collateral, or any
act or omission relating to any of the foregoing:  (a) EPIX AND SCHERING WAIVE
THE RIGHT TO TRIAL BY JURY; (b) Epix waives personal service of any summons,
complaint or other process in connection with any such action or proceeding and
agrees that service thereof may be made, as Schering may elect, by certified
mail directed to Epix at the location provided for notices to Epix under this
Agreement or, in the alternative, in any other form or manner permitted by law;
(c) Epix agrees that all of the Collateral constitutes security for all of the
Obligations, and agrees that Schering shall be entitled to sell, retain or
otherwise deal with any or all of the Collateral, in any order or simultaneously
as Schering shall determine in its sole and absolute discretion; without
limiting the generality of the foregoing, such rights shall be free of any
requirement for the marshaling of assets or any other restriction that, in the
absence of this Agreement and/or the Transaction Documents, may be placed upon
Schering in dealing with the Collateral; (d) Epix agrees that Schering may at
Schering’s election proceed directly against Epix for collection of any or all
of the Obligations prior to, during and/or after selling, retaining or otherwise
dealing with any of the Collateral; and (e) to the fullest extent permitted by
law, Epix (i) waives demand, presentment, notice of dishonor or protest under or
related to this Agreement and/or any other Transaction Document; and (ii)
consents to any of the following by Schering: (A) any extension, postponement of
time of payment or other indulgence, (B) any substitution, exchange or release
of or failure to perfect or failure to continue perfection of Collateral, (C)
any addition to, or release of, any Person primarily or secondarily liable for
the Obligations, and (D) after the occurrence and during the continuance of an
Event of Default any acceptance of partial payments and the settlement,
compromise or adjustment thereof.

 

8.7                                 Powers of Attorney.  Epix hereby constitutes
and appoints Schering (and any employee or agent of Schering, with full power of
substitution) its true and lawful attorney and

 

26

--------------------------------------------------------------------------------


 

agent in fact to take any or all of the actions described below in Schering’s or
Epix’s name and at Epix’s expense:

 

(a)                                  Evidence of Liens.  Schering may prepare
and/or execute such financing statements and other Documents and take such other
actions as Schering deems necessary or proper in order to create, perfect or
continue the security interests and other Liens provided for by this Agreement
and/or any of the other Loan Documents, and Schering may file the same (or a
photocopy) in any appropriate governmental office.

 

(b)                                 Other Actions.  Schering may take any and
all action that it reasonably deems necessary or appropriate to preserve its
interest in the Collateral; to the extent same relates to any default by Epix
hereunder or under any other Transaction Document, Epix shall reimburse Schering
for same on demand.  All sums payable by Epix to Schering under Sections 8.7(b)
and 8.7(c) shall constitute Obligations, shall be secured by the Collateral, and
shall be payable on ten (10) Business Days notice with interest at the Interest
Rate from the respective dates such sums are expended.

 

(c)                                  Schering’s Right to Cure.  In the event
Epix fails to perform any of its Obligations within ten (10) days following
notice from Schering, then Schering may from time to time perform the same but
shall not be obligated to do so (including that Schering shall not be required
to perform any Obligations which are the same type as those which Schering may
have at any time hereafter elected to perform).

 

(d)                                 Collections; Modification of Terms.  Upon
the occurrence and during the continuance of any Event of Default, Schering may
(i) demand, sue for, collect and give receipts for any money, instruments or
property payable or receivable on account of or in exchange for any of the
Collateral, or make any compromises it deems necessary or proper, including
extending the time of payment, permitting payment in installments, or otherwise
modifying the terms or rights relating to any of the Collateral, all of which
may be effected without notice to or consent by Epix and without otherwise
discharging or affecting the Obligations, the Collateral or the Liens granted
under any of the Loan Documents, and (ii) take any actions Schering reasonably
elects relating to the Collateral, subject to Section 8.1.

 

(e)                                  Irrevocability.  Except as may be provided
to the contrary in this Section 8.7 with respect to any power, Epix covenants
and agrees [*****].  Epix further covenants and agrees that the powers of
attorney granted by this Section 8.7 are coupled with an interest and shall be
irrevocable until the later of full and final payment of the principal of the
Loans and all interest thereon and all other payment obligations under this
Agreement and the other Loan Documents, that said powers are granted solely for
the protection of Schering’s interest and Schering shall have no duty to
exercise any thereof; that the decision whether to exercise any of such powers,
and the manner of exercise, shall be solely within Schering’s discretion; and
that neither Schering nor any of its directors, officers, employees or agents
shall be liable for any act of omission or commission, or for any mistake or
error of judgment, in connection with any such powers except any act of
commission constituting gross negligence or willful misconduct.

 

27

--------------------------------------------------------------------------------


 

9.                                       Costs, Expenses and Taxes;
Indemnification; Limitations on Schering’s Liability.

 

9.1                                 Costs and Expenses.  Epix agrees to pay on
demand (a) all losses, costs and expenses (including reasonable fees and
expenses of attorneys and accountants, including any such reasonable fees and
expenses of attorneys and accountants incurred to enforce any rights of Schering
or obligations of Epix hereunder or under any other Loan Document) from time to
time incurred by Schering relating to the enforcement of this Agreement, the
Security Agreement and/or any of the other Loan Documents and/or (b) the
preservation of any rights (including remedies) of Schering under this
Agreement, the Security Agreement and/or any other Loan Document.  With respect
to any amount advanced or expended by Schering and required to be reimbursed by
Epix pursuant to the foregoing provisions of this Section 9.1, Epix shall also
pay Schering interest on such amount at the Interest Rate, such interest to
commence from the date of advance or expenditure.  Epix’s obligations under
Sections 9.1 and 9.2 shall survive termination of the other provisions of this
Agreement.

 

9.2                                 Indemnification by Epix.  Epix hereby
covenants and agrees to indemnify, defend and hold harmless Schering and its
officers, directors, employees and agents (and hereby releases each such Person)
from and against any and all claims, demands, damages, Liabilities, costs and
expenses (including the reasonable fees and out-of-pocket expenses of counsel),
other Proceedings and losses of any kind or nature whatsoever which may be
incurred or suffered by or asserted against or threatened to be asserted against
Schering or any such other Person relating to this Agreement or any Loan,
including: (a) any Proceeding relating to any of the Collateral in which
Schering or any of its Affiliates has the right to enforce its rights hereunder
or thereunder or any act or omission relating to any of the foregoing, (b) any
taxes, Liabilities, claims or damages relating to the Collateral or Schering’s
Liens thereon; or (c) the correctness, validity or genuineness of any
instruments or other Documents that may be released or endorsed to Epix by
Schering (which shall automatically be deemed to be without recourse to Schering
in any event), except if the foregoing results from the gross negligence of
willful misconduct of Schering or its employees or agents.  The foregoing
provisions of this Section 9.2 shall not constitute a release of Schering from
its obligation to make Loans pursuant to and subject to the terms hereof, to the
extent it breaches its obligation to do so.

 

9.3                                 Limitations on Schering’s Liability.

 

(a)                                  No Inquiry Obligation of Schering. 
Schering shall not be obligated to inquire into the accuracy, correctness, or
reasonableness of any Document furnished to it in connection with any Requested
Loan.

 

(b)                                 No Obligation of Schering.  Schering shall
not have any responsibility whatsoever as to use of any Loan.  Anything to the
contrary in this Agreement notwithstanding, any approval or non-approval by
Schering of any one or more matters involving any Transaction Document, any of
the work done pursuant thereto or any other actions contemplated by any such
Document shall not create any responsibility or liability of any kind or nature
whatsoever for Schering or in any manner reduce or otherwise affect its rights
to repayment of the Loans.

 

(c)                                  No Reliance on Schering’s Procedures.  Epix
shall have no right to rely upon any procedure required by Schering under any
Transaction Document, such procedures being for the sole protection of Schering
and no other Person.  Further, Schering is entitled to

 

28

--------------------------------------------------------------------------------


 

take any discretionary action permitted under any Transaction Document solely
for its own protection.

 

(d)                                 Limitation on Schering’s Liabilities. 
Schering shall have no liability for [*****].

 

10.                                 Other Provisions.

 

10.1                           Entire Agreement; Amendments; Schering’s
Consent.  This Agreement, the Security Agreement and the other Loan Documents
supersede, with respect to their subject matter, all prior and contemporaneous
agreements, understandings, inducements or conditions among or between the
Parties, whether express or implied, oral or written, and constitute the entire
agreement of the Parties.  No amendment or waiver of any provision of this
Agreement or any Loan Document, nor consent to any departure by any Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Party against whom enforcement is sought, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.  To the extent this Agreement and any other Loan
Document or the Research Agreement are actually inconsistent, then this
Agreement shall control except to the extent otherwise expressly provided in
this Agreement, any other Loan Document or the Research Agreement.  If a
Schedule is not attached hereto, or such Schedule does not contain all
information contemplated hereby, then Epix’s disclosure re: same shall for the
purposes of this Agreement be “none” or “no exceptions”.

 

10.2                           Specific Performance.  Subject to the provisions
of Section 9.3, in the event of any breach or threatened breach of any provision
of this Agreement, an aggrieved Party shall have the right, in addition to any
other rights existing in its favor under this Agreement, to enforce its rights
and to enforce the obligations of the breaching Party by an action or actions
for specific performance and/or injunctive or other equitable relief in order to
enforce or prevent any actual or threatened violations of the provisions of this
Agreement.  The exercise of any such rights shall not require the posting of any
bond or other consideration or the proof of any actual damages.

 

10.3                           Notices.  All notices and other communications
relating to this Agreement or any of the other Loan Documents to be effective
shall be in writing (including by telecopy), and shall be deemed to have been
duly given or made when delivered by hand, or three Business Days after delivery
to a nationally recognized overnight courier service (against a signed receipt)
or, in the case of telecopy notice, when sent and confirmed as received,
addressed to Epix at: 71 Rogers Street, Cambridge, MA 02142-1118, Attention:
Chief Financial Officer; with a copy to: Mintz, Levin, Cohn, Ferris, Glovsky and
Popeo, P.C., One Financial Center, Boston, MA 02111, Attention: William T.
Whelan, Esquire and to Schering at: Muellerstrasse 178, 13353 Berlin, Germany,
Attention: Finance Department, with a copy to: Muellerstrasse 178, 13353 Berlin,
Germany, Attention: Legal Department, or to such other address as the respective
Party or its successors or assigns may subsequently designate by proper notice.

 

10.4                           No Third Party Beneficiaries.  The Parties do not
intend that any other Person shall be a third party beneficiary of this
Agreement or that this Agreement shall otherwise inure

 

29

--------------------------------------------------------------------------------


 

to the benefit of any third party, including that the Parties intend and agree
that no other Person shall have the right to enforce any obligation hereunder. 
Without limiting the generality of the foregoing, Loans that are used to make
advances or other payments directly to any Person other than Epix shall not in
any manner create or be deemed a recognition by Schering of any third party
beneficiary status of any such Person.

 

10.5                           Joint Efforts.  This Agreement and each of the
other Loan Documents shall each be construed to be the joint efforts of the
Parties and shall not be construed more severely against any one Party.

 

10.6                           Governing Law.  This Agreement and the other Loan
Documents shall be governed by, and construed in accordance with, the laws of
the State of New York (except to the extent otherwise expressly provided in any
other Loan Document) without giving effect to the principles of conflicts of
laws.

 

10.7                           Other Provisions.  Epix shall take all actions,
including the execution and delivery of all Documents, reasonably requested by
Schering with respect to the transactions contemplated hereby.  Throughout this
Agreement, the masculine shall include the feminine and vice versa and the
singular shall include the plural and vice versa, unless the context of this
Agreement indicates otherwise.  This Agreement shall be binding upon and inure
to the benefit of Epix and Schering and shall not be assignable without the
prior written consent of the other Party, which consent shall not be
unreasonably withheld or delayed (except that Schering may assign this Agreement
to an Affiliate without Epix’s consent and except as permitted under Section
6.2), except that no assignments hereof shall relieve any assigning Party of its
obligations hereunder and any such assigning Party shall continue to be a
primary obligor as fully as if such assignment had not occurred.  Any purported
assignment not made in accordance with the terms hereof shall be void.  This
Agreement may be executed by fax and in any number of counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.  Subject to Section
7.4 hereof, any provision of this Agreement, the Research Agreement and/or any
of the other Loan Documents that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions of this Agreement, the Research Agreement and/or such other Loan
Documents, as applicable, or affecting the validity or enforceability of such
provision in any other jurisdiction and each provision which is not wholly
unenforceable shall be enforced to the maximum extent permitted by law.  The
table of contents, headings and schedule of defined terms preceding the text of
this Agreement are inserted solely for convenience of reference and shall not
constitute a part of this Agreement nor affect its meaning, construction or
effect.  The phrase “amended, supplemented, restated or otherwise modified” and
other reasonably similar phrases include any change by way of waiver and
includes extensions, renewals, refinancings and replacements.  The terms
“default”, “default under any Document” and similar terms includes any breach of
any Document and any noncompliance with, and any failure to observe, the terms
of any Document.  Any brokerage, commission or finder’s fee payable in
connection with the Loans and the transactions contemplated hereby is payable by
the Party incurring same and such Party incurring same shall indemnify the other
Party in respect of same.

 

30

--------------------------------------------------------------------------------


 

10.8                           No Agency Relationship.  The Parties agree that
neither Party is in any respect the agent of the other Party for any purpose of
any kind or nature whatsoever.

 

10.9                           Further Acknowledgments and Agreements of Epix
and Schering.  Epix and Schering acknowledge and agree that they (i) have
independently reviewed and approved the provisions of this Agreement, including
the Exhibits attached hereto and any and all other Documents as they or their
counsel have deemed appropriate, and (ii) have entered into this Agreement and
have executed the other Transaction Documents executed by them voluntarily,
without duress or coercion, and have done all of the above with the advice of
their legal counsel.  Epix acknowledges and agrees that, to the extent deemed
necessary by them or their counsel, they and their counsel have independently
reviewed, investigated and/or have full knowledge of all aspects of the
transactions and the basis for the transactions contemplated by this Agreement
or any other Transaction Documents and/or have chosen not to so review and
investigate (in which case, Epix acknowledges and agrees that it has knowingly
and upon the advice of counsel waived any claim or defense based on any fact or
any aspect of the transaction that any investigation would have disclosed),
including the risks and benefits of the various waivers of rights contained in
this Agreement (including the waiver of the right to a jury trial).

 

[Signature Lines are on the Next Page]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have set their hands and seals or caused
these presents to be executed by their proper officers and sealed with their
seal the day and year first above written.

 

(Corporate Seal)

 

EPIX MEDICAL, INC.

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

By:

 

 

 

By:

 

 

Name:

 

 

 

Name:

 

 

Title:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHERING AKTIENGESELLSCHAFT

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

By:

 

 

Name:

Prof. Dr. Günter Stock

 

Name:  Prof. Dr. Björn Wallmark

Title:

Member of the Vorstand

 

Title:  Head of Corporate Research

 

32

--------------------------------------------------------------------------------


 

STATE OF

)

 

), SS:

COUNTY OF

)

 

BE IT REMEMBERED, that on this        day of May, 2003, before me the
subscriber, a Notary Public of the State of                          ,
personally appeared,                      , the                           of
EPIX MEDICAL, INC., a Delaware corporation, who, I am satisfied, is the person
who executed the within instrument as the                    of said company,
and he acknowledged that he signed, sealed with the proper corporate seal and
delivered the same as such officer, that the within instrument is the voluntary
act and deed of said company made by virtue of authority of its board of
directors, and that he received a true copy of the within instrument on behalf
of said company.

 

 

 

 

 

Notary Public to the Commonwealth of Massachusetts

 

[Seal]

 

 

 

33

--------------------------------------------------------------------------------


 

EXHIBIT A

 

See Exhibit 10.2 to this 8-K/A

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PROMISSORY NOTE

 

Maximum Principal Balance of

 

Date:  May 26, 2003

US$15,000,000.00

 

Cambridge, Massachusetts

 

This Promissory Note (“Note”) is executed and delivered under and pursuant to
the terms of that certain Loan Agreement dated as of the date hereof (as
amended, restated, supplemented or modified from time to time, the “Loan
Agreement”) by and between EPIX MEDICAL, INC., a Delaware corporation with a
place of business at 71 Rogers Street, Cambridge, Massachusetts (“Borrower”),
and SCHERING AKTIENGESELLSCHAFT, a German corporation (“Lender”).  Capitalized
terms not otherwise defined herein shall have the meanings provided in the Loan
Agreement.

 

FOR VALUE RECEIVED, Borrower hereby promises to pay to the order of Lender, at
the office of Lender located at Muellerstrasse 178, 13353 Berlin, Germany,
Attention: Finance Department or at such other place as Lender may from time to
time designate to Borrower in writing:

 

(i)                                     the principal sum of FIFTEEN MILLION AND
00/100 (US$15,000,000.00) DOLLARS in currency of the United States of America,
or, such lesser amount as shall then equal the aggregate unpaid principal
balance of the Loans as may be due and owing under the Loan Agreement, payable
in accordance with the provisions of the Loan Agreement, subject to acceleration
upon the occurrence of an Event of Default under the Loan Agreement or earlier
termination of the Loan Agreement pursuant to the terms thereof; and

 

(ii)                                  interest on the principal amount of this
Note from time to time outstanding until such principal amount is paid in full
at the applicable Interest Rate in accordance with the provisions of the Loan
Agreement.  In no event, however, shall interest exceed the maximum interest
rate permitted by law.  Upon and after the occurrence of an Event of Default,
and during the continuation thereof, interest shall be payable at the Default
Rate.

 

This Note is the Note referred to in the Loan Agreement and is secured by the
liens granted pursuant to the Security Agreement, is entitled to the benefits of
the Loan Agreement and the other Loan Documents and is subject to all of the
agreements, terms and conditions therein contained.  This Note may be prepaid in
whole or in part at any time without premium or penalty.

 

This Note may be assigned only in accordance with the Loan Agreement.  This Note
is not negotiable by Lender except to an Affiliate.

 

If an Event of Default under Section 7.10 of the Loan Agreement shall occur,
then this Note shall immediately become due and payable, without notice,
together with reasonable

 

1

--------------------------------------------------------------------------------


 

attorneys’ fees if the collection hereof is placed in the hands of an attorney
to obtain or enforce payment hereof.  If any other Event of Default shall occur
under the Loan Agreement or any of the Loan Documents, then this Note may, as
provided in the Loan Agreement, be declared to be immediately due and payable,
without a notice period, together with reasonable attorneys’ fees, if the
collection hereof is placed in the hands of an attorney to obtain or enforce
payment hereof.

 

This Note shall be governed by and construed and enforced in accordance with the
laws of the State of New York.

 

Borrower expressly waives any presentment, demand, protest, notice of protest,
or notice of any kind except as expressly provided in the Loan Agreement.

 

 

 

EPIX MEDICAL, INC.,

 

 

Borrower

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

STATE OF              )

 

SS.:

COUNTY OF          )

 

 

 

On the              day of                       , 2003, before me personally
came                         , to me known, who being by me duly sworn, did
depose and say that he/she is the                                   of Epix
Medical, Inc., the Borrower described in and which executed the foregoing
instrument; and that he/she signed his/her name thereto as the act and deed of
such corporation by order of the board of directors of said corporation.

 

 

 

 

 

Notary Public

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Final Version

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (as amended, supplemented, restated or otherwise
modified, the “Security Agreement”) is entered into as of May 26, 2003, between
EPIX MEDICAL, INC., a Delaware corporation, with its principal offices in
Cambridge, Massachusetts (the “Debtor”), and SCHERING AKTIENGESELLSCHAFT, a
German corporation having its principal offices at 13342 Berlin, Germany (the
“Secured Party “).

 

WHEREAS, on and as of the date hereof, the Debtor and Secured Party have
executed and delivered a certain Loan Agreement providing for a maximum
principal amount of loans of Fifteen Million Dollars ($15,000,000); such Loan
Agreement, and any and all amendments, modifications, extensions, restatements,
renewals, refinancings and/or replacements thereof from time to time is
hereinafter referred to as the “Loan Agreement”; and the Debtor has executed and
delivered to Secured Party a certain Non-Negotiable Note (“Note”) with a maximum
principal amount of Fifteen Million Dollars ($15,000,000) (such note, and any
and all amendments, modifications, extensions, restatements, renewals,
refinancings and/or replacements thereof from time to time being herein referred
to as the “Note”);

 

WHEREAS, the indebtedness evidenced by the Note is secured as hereinafter
provided; and

 

WHEREAS, Debtor, in consideration of and in order to induce Secured Party, from
time to time and in accordance with and subject to the provisions set forth in
the Loan Agreement, to make advances aggregating to a maximum principal amount
of Fifteen Million Dollars ($15,000,000), has determined that it is in the best
interest of Debtor to execute, deliver and perform this Security Agreement;

 

NOW, THEREFORE, for valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, the Debtor and the Secured Party hereby agree as
follows:

 

1.                                       Definitions.  As used in this Security
Agreement, and in addition to terms defined elsewhere in this Security
Agreement, the following terms have the following meanings:

 

“Event of Default”  shall mean (a) a breach or default by Debtor under this
Security Agreement or (b) an Event of Default as defined in the Loan Agreement.

 

“Proceeds” has the meaning assigned to it under the Uniform Commercial Code
provided that Proceeds shall also be deemed to include (i) any and all proceeds
of any insurance, indemnity, warranty or guaranty payable to Debtor from time to
time with respect to any of the Secured Assets, and (ii) any and all payments
(in any form whatsoever) made or due and payable to Debtor from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Secured Assets by any Governmental
Authority (or any Person acting under color of Governmental Authority), provided
further that with respect to

 

1

--------------------------------------------------------------------------------


 

whatever is collected on, or distributed on account of Secured Assets, Proceeds
shall mean exclusively any and all royalties from time to time paid or payable
under or in connection with any of the Secured Assets after the date hereof.

 

“relating to” means “arising out of, in connection with or otherwise relating
to”, and “relates to” and “related to” each has a substantially similar meaning.

 

“Secured Assets” shall mean and include (i) all of the Debtor’s right, title and
interest in and to (a) any and all letters patent, or other patents, whether
issued in the United States or any other country, and the inventions described
and claimed therein relating to magnetic resonance imaging (“MRI”), including
but not limited to those  set forth on Schedule 1 attached hereto, whether in
good standing or expired, whether now existing or hereinafter arising or
created, and whether owned by Debtor singly or jointly with another Person
(including but not limited to the “Joint Patents” as that term is defined in the
Research Agreement (defined below)) or employed by Debtor pursuant to license or
other grant (hereinafter referred to collectively as the “Patents”); (b) all
applications for Patents and any Patent which may be issued upon any of said
applications and any future patent applications of Debtor and all applications
for re-instatement of any expired Patents (hereinafter referred to collectively
as the “Applications”); (c) any reissue, extension, division or continuation of
the Patents or the Applications (such reissues, extensions, divisions and
continuations being herein referred to collectively as the “Reissued Patents”);
(d) all future royalties or other fees paid or payment or payments made or to be
made to the Debtor in respect of the Patents (the “Royalties”); and (ii)
Proceeds of any and all of the foregoing (the Patents, Applications, Reissued
Patents and Royalties and Proceeds being herein referred to collectively as the
“Patent Rights”); (iii) all rights, interests, claims and demands that the
Debtor has or may have in existing and future profits and damages for past and
future infringements of the Patent Rights (such rights, interests, claims and
demands being herein called the “Claims”) (the Patent Rights and Claims
collectively referred to as the “Patent Collateral”); (iv) all license and other
agreements pursuant to which such Patent Rights were acquired; (v) all other
intangible assets, including know-how, of every kind and description (including
rights under any license agreement pursuant to which such know-how was granted),
now owned or hereafter acquired by the Debtor, and whether now existing or
hereafter arising, relating to any products involving MRI, and (vi) all books
and records relating to the assets described in clauses (i), (ii), (iii), (iv)
and (v), whether in writing or electronic form.

 

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of Delaware.

 

2.                                       Definitions Incorporated.  All
capitalized terms used herein, unless otherwise specifically defined, shall have
the meaning ascribed to such terms in the Loan Agreement, in the Note or in the
Collaborative Research Agreement by and between the Debtor and the Secured
Party, dated as of May 26, 2003, as thereafter amended, supplemented, restated
or otherwise modified from time to time (the “Research Agreement”).  It is
agreed that in connection therewith, the Parties shall look first to the Loan
Agreement, then to the Note and then to the Research Agreement.  In the event of
any conflict or inconsistency between the terms of the Loan Agreement, the Note,
the Research Agreement and this Security Agreement, the Loan Agreement shall
prevail.

 

2

--------------------------------------------------------------------------------


 

3.                                       Security Interest.  The Debtor hereby
grants to the Secured Party a security interest in all of the Debtor’s right,
title and interest in and to the Secured Assets to secure (i) the prompt and
complete payment when due of all principal of and interest heretofore or
hereafter owing or outstanding under the Loan Agreement and/or the Note, (ii)
the prompt and complete payment when due by the Debtor of all costs and expenses
(including reasonable attorney’s fees and expenses) incurred by the Secured
Party in the collection of amounts due under and/or in enforcing its rights
under the Loan Agreement, the Note and/or this Security Agreement and (iii) the
prompt and complete performance when due by the Debtor of all its obligations
under the Loan Agreement, the Note and/or this Security Agreement (the
obligations listed in (i), (ii) and (iii) being referred to collectively herein
as the “Obligations”).

 

4.                                       Debtor Remains Liable.  Anything herein
to the contrary notwithstanding, (i) Debtor shall remain liable under all
contracts and agreements of every kind and nature whatsoever (“contracts and
agreements” or “contracts or agreements”) included in the Secured Assets to the
extent set forth therein to perform all of its duties and obligations thereunder
to the same extent as if this Security Agreement had not been executed, (ii) the
exercise by the Secured Party of any of its rights hereunder shall not release
Debtor from any of its duties or obligations under the contracts and agreements
included in the Secured Assets, and (iii) unless the Secured Party in its
exercise of  any rights or remedies expressly assumes by written agreement any
of the contracts or agreements, the Secured Party shall not have any obligation
or other Liability under the contracts and agreements included in the Secured
Assets including without limitation to be obligated to perform any of the
obligations or duties of Debtor thereunder or to take any action to collect or
enforce any claim for payment assigned hereunder.

 

5.                                       Records.  Debtor will at all times keep
accurate and complete records of all items included in the Secured Assets, and
the Secured Party shall have the right at all reasonable times, following
reasonable advance notice without material disruption to the business of the
Debtor, to examine and inspect the same and to make copies thereof.

 

6.                                       Representations, Warranties and
Covenants of the Debtor.  With respect to the Secured Assets, Debtor hereby
represents, warrants and covenants to the Secured Party as follows:

 

(i)                                     (A)                              Debtor
is the sole owner of the Secured Assets, except for the assets listed in
Schedule 6(i) attached hereto.  No Subsidiary or Affiliate of Debtor owns or
will own any Patent Rights rights under contracts or agreements or other rights
or assets of any kind or nature relating to MRI.

 

(B)        The Secured Assets listed in Schedule 6(i) hereof are licensed to
Debtor and pursuant to the license agreements identified on that Schedule, true
and complete copies of which license agreements have previously been provided to
Lender.  Debtor is in material compliance with all of each such license
agreement, and each such license agreement is in full force and effect,
enforceable in accordance with its terms, and has not been varied, amended or
modified in any manner.

 

3

--------------------------------------------------------------------------------


 

(ii)                                  Until all principal and interest which may
be outstanding under the Loan Agreement is indefeasibly paid in full, Debtor
will have such rights of ownership or other rights to each item of the Secured
Assets as Debtor has on and as of the date hereof; the same will be used solely
in connection with the Debtor’s business; all of the Secured Assets are free and
clear of all Liens, including any security interests or collateral interests of
any other party.

 

(iii)                               Debtor hereby authorizes Secured Party to
file all financing statements and amendments and supplements thereto, if any,
including continuation statements with respect to the Secured Assets reasonably
necessary in the judgment of the Secured Party to perfect the security interest
in the Secured Assets granted hereby.  At the written request of the Secured
Party, Debtor will attend to the filing of any and all continuation statements,
as may be reasonably requested by the Secured Party in order to continue the
perfection of the security interests of the Secured Party hereunder.

 

(iv)                              Debtor shall, from time to time as requested
by the Secured Party, take such action, including without limitation to execute
and deliver to the Secured Party all such instruments, assignments, supplements,
further assurances and security or other agreements, as may be reasonably
required or reasonably requested by the Secured Party in order to perfect and
continue the Secured Party’s security interest in the Secured Assets hereunder
and to provide the Secured Party with the full benefits contemplated by this
Agreement.

 

(v)                                 Debtor agrees to pay, and to hold the
Secured Party harmless from, any and all Liabilities, costs and expenses
(including, without limitation, reasonable legal fees and expenses) except those
caused by the willful misconduct or gross negligence of the Secured Party (1)
with respect to, or resulting from, any delay in paying, any and all withholding
or other taxes which may be payable or determined to be payable with respect to
any of the Secured Assets, and (2) in connection with any of the transactions
contemplated by this Security Agreement.

 

(vi)                              Debtor will not create, incur or permit to
exist, and it will defend the Secured Assets against, and it will take such
other action as is necessary, or reasonably requested by the Secured Party, to
promptly remove, any Lien or claim on or to the Secured Assets, other than the
liens created hereby, and, subject to the terms of any agreements relating to
licensed Secured Assets, it will defend the right, title and interest of the
Secured Party in and to any of the Secured Assets against the claims and demands
of all persons whomsoever.

 

(vii)                           Debtor will not sell or otherwise transfer in
any manner whatsoever any of the Secured Assets, except upon the advance written
consent of the Secured Party or as otherwise permitted under the Loan Agreement.

 

(viii)                        Debtor has the power to execute and deliver this
Security Agreement and to perform its obligations hereunder and has taken all
necessary action and has received all required consents (private and
governmental) to authorize such execution, delivery and performance, and this
Security Agreement constitutes the legal, valid and binding obligation of the
Debtor, enforceable against it in accordance with its terms.  Furthermore, the
execution, delivery and performance of this Security Agreement by Debtor does
not and will not violate any material Law applicable to Debtor in connection
with the transactions contemplated hereby.

 

4

--------------------------------------------------------------------------------


 

(ix)                                The execution, performance and delivery of
this Security Agreement does not violate or conflict in any material respect
with the terms or provisions of, or the Debtor’s performance under, any contract
or agreement by or to which the Debtor is a party, bound or subject.

 

(x)                                   Debtor is not in material default under
any contract or agreement by or to which the Debtor is now or hereafter a party,
bound or subject that is part of the Secured Assets.  Debtor will perform and
comply in all material respects with all obligations under all provisions of any
Document filed by Debtor with the Securities and Exchange Commission to which
Debtor is a party or by which it or any of its assets is bound that relates to
the Secured Assets, after giving effect to any applicable grace periods thereto.

 

(xi)                                Debtor does not transact and has not
transacted within the past five (5) years, any part of its business under any
trade names, division names, assumed names or other names.

 

(xii)                             Debtor is a Delaware corporation whose chief
executive office is located at Cambridge, Massachusetts.

 

(xiii)                          (a) Debtor is the true and lawful exclusive
owner of the Patent Rights set forth on Schedule 1 hereto; (b) the Patent
Collateral is valid and enforceable; (c) Debtor has no notice of any suits or
actions commenced or threatened against it, or notice of claims asserted or
threatened against it, with reference to the Patent Rights and the interests
granted herein; and (d) the Patent Rights and all interests granted herein are
so granted free from all liens, charges, claims, options, licenses, pledges and
encumbrances of every kind and character, except for licenses granted by Debtor
set forth on Schedule 6(xiii) hereto.

 

(xiv)                         (a) until all of the Obligations have been
satisfied in full, Debtor will not enter into any agreement, including without
limitation, license agreements, which are inconsistent with Debtor’s obligations
under this Security Agreement; and (b) if Debtor acquires rights to any new
Patent Collateral, the provisions of this Security Agreement shall automatically
apply thereto and Debtor shall give the Lender prompt written notice thereof
along with an amended Schedule 1.

 

Notwithstanding anything to the contrary contained herein, including, without
limitation, the provisions of clauses (i), (v) and (vi) of this Section 6,
Debtor may, prior to the occurrence of an Event of Default, without the consent
of the Secured Party, grant licenses to or under the Secured Assets that are
consistent with any existing or future license granted by the Debtor to the
Secured Party or any of its affiliates, and any payments received by Debtor in
connection with the grant of any such license (whether in the form of license
fees, upfront payments, milestone payments, royalties or otherwise) shall not be
considered Proceeds covered by the security interest granted to the Secured
Party hereunder; provided that, all Proceeds from the grant of any such license
that are received by the Debtor or which the Debtor is entitled to receive
subsequent to the occurrence of an Event of Default shall be considered Proceeds
covered by the security interest granted to the Secured Party hereunder.

 

5

--------------------------------------------------------------------------------


 

7.                                       Maintenance of Patent and Prosecution
of Patent Application.

 

(a)                                  Debtor shall, at its own expense,
diligently maintain all Patents and diligently file and prosecute all
Applications relating to the inventions described and claimed in the Patent
Collateral in the United States Patent and Trademark Office, and shall pay or
cause to be paid in their customary fashion all fees and disbursements in
connection therewith, and shall not abandon any such Application prior to the
exhaustion of all administrative and judicial remedies or disclaim or dedicate
any Patent without the prior written consent of the Lender.  Debtor shall not
abandon any Patent Collateral without the prior written consent of the Lender,
which shall not be unreasonably withheld.

 

(b)                                 Any and all fees, costs and expenses,
including reasonable attorneys’ fees and expenses incurred by the Lender in
connection with the preparation, modification, enforcement or termination of
this Security Agreement and all other documents relating hereto and the
consummation of this transaction, the filing and recording of any documents
(including all taxes in connection therewith) in public offices, the payment or
discharge of any taxes, counsel fees, maintenance fees, encumbrances or costs
otherwise incurred in defending or prosecuting any actions or proceedings
arising out of or related to the Patent Collateral shall be paid by Debtor on
demand by the Lender.

 

(c)                                  Debtor shall have the right to bring suit
in the name of Debtor to enforce the Patent Collateral, in which case the Lender
may, at the Lender’s sole option, be joined as a nominal party to such suit if
the Lender shall be satisfied that such joinder is necessary and advisable and
that the Lender is not thereby incurring any risk of liability by such joinder. 
Debtor shall promptly, upon demand, reimburse and indemnify, defend and hold
harmless the Lender for all damages, costs and expenses, including reasonable
attorneys’ fees, incurred by the Lender pursuant to this paragraph and all other
actions and conduct of Debtor with respect to the Patent Rights.

 

8.                                       Secured Party’s Duties.  The powers
conferred on the Secured Party hereunder are solely to protect its interest in
the Secured Assets and shall not impose any duty of any kind or nature upon it
to exercise any such powers.  Secured Party shall have no obligation of any kind
or nature to preserve rights against any Person.

 

9.                                       Default Remedies.

 

(a)                                  Except as expressly and unambiguously set
forth herein, this Security Agreement shall be deemed absolute and without
conditions.  Upon an Event of Default, the Secured Party may enforce its rights
with respect to the Secured Assets without first being required to attempt
collection of any sums due from the Debtor.  If an Event of Default shall occur,
the Secured Party shall have the following rights:

 

(i)                                     to perform any defaulted covenant or
agreement of this Security Agreement, the Loan Agreement and the Research
Agreement to such extent as the Secured Party shall reasonably determine and
advance such monies as it shall deem reasonably advisable for the aforesaid
purpose and all monies so advanced, together with

 

6

--------------------------------------------------------------------------------


 

interest thereon from the date advanced until paid at a rate per annum equal to
the rate then in effect on the Note, shall be secured hereby and shall be repaid
promptly after notice of the amount due without demand; provided, however, that
nothing herein contained shall be construed to require the Secured Party to
advance money for any of the aforesaid purposes;

 

(ii)                                  to notify all account debtors, to the
extent permitted by applicable Law, to pay directly to the Secured Party or
otherwise as the Secured Party may specify all amounts it owes then or
thereafter to Debtor until such time as the Secured Party has received all
amounts to which it is entitled under the Note and this Security Agreement;

 

(iii)                               to take control of any and all proceeds to
which the Secured Party may be entitled under this Security Agreement, the Loan
Agreement, the Note, or under any applicable laws;

 

(iv)                              without demand of performance or other demand,
advertisement or notice of any kind (except the notice specified below of time
and place of public or private sale) to or upon Debtor or any other Person (all
and each of which demands, advertisements and/or notices are hereby expressly
waived), to take immediate possession of the Secured Assets, and, with or
without taking possession of the Secured Assets, to sell, lease, collect,
receive, appropriate, realize upon or otherwise dispose of in any manner
whatsoever (or contract to do so), any or all of the Secured Assets or any part
thereof, at one or more times, either at public or private sale, upon
commercially reasonable terms and in accordance with the UCC, and the Secured
Party may become the purchaser thereof at any one or more public sale or sales
and, to the extent permitted by Law, upon any one or more private sale or sales,
free of any right or equity of redemption in Debtor, such right or equity being
hereby released; provided that, any sale may be adjourned at any time and from
time to time to a reasonably specified time and place by announcement at the
time and place of sale or by publication or otherwise of the time and place of
such adjourned sale; provided further that, the proceeds of any sale shall be
applied (1) first to the expenses of taking, holding and preparing for sale or
disposition, and sale or disposition and the like (including reasonable
attorneys’ fees), (2) next to the interest due under the Loan Agreement and/or
the Note, (3) next to the principal due under Loan Agreement and/or the Note and
the other amounts secured under clauses (i) and (ii) of Section 3 hereof, (4)
next to all other amounts secured under Section 3 hereof, (5) next to the holder
of any subordinate security interest therein if written notification of demand
therefor is received and verified by the Debtor before distribution of the
proceeds (or, if there is a dispute with respect thereto, the Secured Party can
deposit such amount with a court or an appropriate third party) and (6) lastly,
any surplus to Debtor and Debtor shall remain liable for any deficiency if the
proceeds of any sales or other dispositions of the Secured Assets are
insufficient to pay all amounts to which Secured Party is entitled, Debtor also
being liable for the reasonable fees and expenses of any attorneys employed by
Secured Party to collect such deficiency; and provided that, any such sale or
sales, public or private, may be made on credit at the sole discretion of the
Secured Party;

 

7

--------------------------------------------------------------------------------


 

(v)                                 to take immediate possession of the Secured
Assets and to use or operate the Secured Assets in order to preserve the same or
their value, and collect, receive and use all of the net profits from such use
or operation to pay indebtedness secured by such Secured Assets; provided that,
any continuing royalties or other similar amounts derived from the commercial
sale of any products developed from the Secured Assets under the Research
Agreement (as opposed to the sale of any products deriving from intellectual
property that may be developed by the Secured Party) shall be allocated between
the parties in accordance with Section 7.4.1 of the Research Agreement; provided
further that, any sale or license by the Secured Party of any intellectual
property included in the Secured Assets to any third party shall be deemed to be
solely for the account of the Secured Party and not in any manner or portion for
the account of Debtor or distributable to Debtor under and pursuant to the terms
of the Research Agreement;

 

(vi)                              to require Debtor, to the extent practicable,
to assemble the Secured Assets and make them available to the Secured Party at
such locations as the Secured Party shall reasonably designate;

 

(vii)                           to enter all of the Debtor’s facilities to
remove the Secured Assets therefrom and take possession of the appropriate
portions of the Debtor’s books and records and computer hardware and software,
and to use all of the same in a manner the Secured Party deems appropriate in
order to preserve and sell or otherwise dispose of the Secured Assets;

 

(viii)                        to (without assuming any obligations or liability
or any kind or nature thereunder), at any time and from time to time, enforce
against any licensee or sublicensee all rights and remedies of the Debtor in, to
and under any patent, know-how and/or other licenses included in the Secured
Assets and, in the exercise of commercial reasonableness, take or refrain from
taking any action under any such licenses, and the Debtor hereby releases the
Secured Party free and harmless from and against any claims arising out of any
lawful action so taken or omitted to be taken under applicable law with respect
thereto;

 

(ix)                                to proceed to protect and enforce its rights
under the Loan Agreement, the Note and this Security Agreement by a suit or
suits in equity or at law, whether for specific performance or observance of any
terms, provisions, covenants or conditions herein or therein contained in aid of
the execution of any power therein or herein granted, for any foreclosure
hereunder or thereunder, or for the enforcement of any other proper legal or
equitable remedy;

 

(x)                                   to exercise any such additional and/or
different rights or remedies as are provided for in the Loan Agreement and/or
the Note; and

 

(xi)                                to act as true and lawful attorney-in-fact
of the Debtor, with full power of substitution, with full irrevocable power and
authority in the place and stead of the Debtor, in the name of the Debtor, or in
its own name, for the purpose of carrying out the terms of this Security
Agreement, to take any and all appropriate action, including,

 

8

--------------------------------------------------------------------------------


 

without limitation, to execute, deliver, record and file any and all Documents
which may be reasonably necessary or desirable to accomplish the purposes of
this Security Agreement.

 

(b)                                 The Secured Party shall, in addition, have
any and all other rights and remedies provided by law or equity, including,
without limitation, the rights and remedies of a secured party under the Uniform
Commercial Code.  All of the Secured Party’s rights and remedies will be
cumulative, and no waiver of any default will affect any other subsequent
default.  The rights and remedies provided in this Security Agreement are
cumulative, may be exercised concurrently or separately, may be exercised from
time to time and in such order, without any marshalling, as the Secured Party
shall determine.  Debtor expressly acknowledges that the Secured Party is not
obligated to first foreclose its security interest in the Joint Patents, the
decision as to the order in which the Secured Assets are to be addressed
hereunder being in Lender’s sole and absolute discretion.  To the extent
permitted by applicable Law, Debtor waives all claims, damages and demands
against Secured Party arising out of the repossession, retention, sale or other
disposition of the Secured Assets.  Nothing herein contained shall be construed
as preventing the Secured Party from taking all reasonable and lawful actions to
protect its interest in the event that liquidation, insolvency, bankruptcy,
reorganization or foreclosure proceedings of any nature whatsoever affecting the
property or assets of Debtor are voluntarily or involuntarily instituted.  The
Secured Party’s sole duty with respect to the Secured Assets, including, without
limitation the custody, safekeeping and physical preservation of the Secured
Assets shall be those duties which are imposed by the Uniform Commercial Code
and cannot, by contract, be waived or otherwise eliminated.  Neither the Secured
Party, nor any of its respective directors, officers, employees or agents shall
be liable for failure to demand, collect or realize upon all or any part of the
Secured Assets or for any delay in doing so or shall be under any obligation to
sell or otherwise dispose of any Secured Assets upon the request of the Debtor
or otherwise.

 

(c)                                  (i)   The Debtor expressly acknowledges
that the Secured Party may record evidence of this Security Agreement  and the
security interest created hereby with the appropriate government
filing/recording office(s) in such countries as the Secured Party desires in its
sole discretion, whether by filing or recording a Patent Collateral Assignment
in the form of Exhibit A attached hereto or with such other forms as may be
customary, necessary and appropriate for similar use in a particular country.
The Debtor agrees to execute and deliver promptly all such forms presented to it
by the Secured Party.

 

(ii)   Contemporaneously herewith, the Debtor shall execute and deliver to the
Secured Party a Patent Assignment in the form attached hereto as Exhibit B (and
such other forms as may be customary, necessary and appropriate for similar use
in a particular country other than the United States of America that the Secured
Party may present to the Debtor in the future) permanently assigning all
Debtor’s rights in the Patent Collateral to the Secured Party.  Such assignment
document(s) shall be held by the Secured Party in escrow until the occurrence of
an Event of Default hereunder or under the Loan Documents. After such
occurrence, in addition to all other rights and remedies of the Secured Party
set forth herein, the Secured Party may, at its sole option, record such
escrowed documents with the United States Patent and

 

9

--------------------------------------------------------------------------------


 

Trademark Office and with the appropriate government filing/recording office(s)
in such other countries as the Secured Party desires in its sole discretion.

 

10.                                 General Provisions.

 

(a)                                  This Security Agreement and the security
interests of the Secured Party in the Secured Assets created hereby shall cease
and terminate only upon final indefeasible repayment in full of the principal
and any accrued interest under and pursuant to the Loan Agreement.

 

(b)                                 Debtor hereby waives all demands, notices,
presentments, claims, defenses and protests of any kind, except (if any) as
expressly and unambiguously provided herein and unless not permitted by
applicable law.

 

(c)                                  This Security Agreement shall be construed
to be a contract made under and pursuant to the laws of the State of New York,
and all of the terms, covenants and conditions contained herein shall be
governed by and construed in accordance with such laws, without giving effect to
the conflict of laws principles contained in such laws.

 

(d)                                 This Security Agreement, all supplements
hereto and all amendments hereof, shall inure to the benefit of and be binding
upon the Debtor, the Secured Party, and their respective successors and assigns,
but this Security Agreement may not be assigned by Debtor or the Secured Party
without the advance written consent of the other party; provided, however, that
the Secured Party may assign this Security Agreement to an Affiliate without the
Debtor’s advance consent.

 

(e)                                  No course of dealing between the Debtor and
the Secured Party or any delay on the part of the Secured Party in exercising
any rights hereunder shall affect the rights of the Secured Party, on any future
occasion, to insist on strict compliance with the terms hereof or to exercise
any available remedy.  All consents and waivers shall be in writing.  No waiver
by either party of any term, provision, covenant or condition contained in this
Security Agreement, or of any breach of any such term, provision, covenant or
condition, shall constitute a waiver by that party of any subsequent breach or
justify or authorize the non-observance by the other party on any other occasion
of such term, provision, covenant or condition contained in this Security
Agreement.

 

(f)                                    Subject to the provisions of Section 7.4
of the Loan Agreement, the invalidity or unenforceability of any term or
condition hereof shall not affect the validity or enforceability of any other
term or condition hereof or of this Security Agreement as a whole and each such
term or condition which is enforceable in part but not enforceable in whole
shall be enforced to the maximum extent permitted by applicable law.

 

(g)                                 Titles of Sections and Subsections are for
convenience only, and shall not modify rights and obligations created hereby. 
All references herein to Sections or Subsections shall refer to the
corresponding Sections or Subsections of this Security Agreement unless specific
reference is made to Sections or Subsections of another document.  Use of the
words “hereby”, “herein”, “hereto”, “hereof”, “hereunder” and similar words
shall be deemed to refer to this

 

10

--------------------------------------------------------------------------------


 

Security Agreement in its entirety and not merely to the Sections or Subsections
wherein any such word may appear unless otherwise specifically herein provided
to the contrary.  No one Party shall be deemed or construed as the drafter of
this Security Agreement, and this Security Agreement shall not be construed more
severely against any Party.

 

(h)                                 All of the terms, covenants and conditions
contained in this Security Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
provided that Debtor’s obligations hereunder may not be delegated to any other
person without the prior consent of Secured Party and any such attempted
delegation without such consent shall be void.

 

(i)                                      DEBTOR HEREBY WAIVES ANY RIGHT TO TRIAL
BY JURY.

 

(j)                                      No remedy herein conferred upon the
Secured Party is intended to be exclusive of any other remedy and each and every
such remedy shall be cumulative and shall be in addition to every other remedy
provided hereunder or now or hereafter existing at law or in equity.

 

 

[THE REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Security Agreement to be
executed at the time first above written by their officers thereunto duly
authorized.

 

 

 

SCHERING AKTIENGESELLSCHAFT

 

(“SECURED PARTY”)

 

 

 

 

 

 

Name: Prof. Dr. Günter Stock

 

Title: Member of the Vorstand

 

 

 

 

 

 

Name: Prof. Dr. Björn Wallmark

 

Title: Head of Corporate Research

 

 

 

 

 

EPIX MEDICAL, INC.

 

(“DEBTOR”)

 

 

 

 

 

 

Name:

 

Title:

 

 

Schedule 1

 

Certain Patents and Patent Applications

Schedule 6(i)

 

Secured Assets that are licensed to Debtor

Schedule 6(xiii)

 

License in the Secured Assets granted by Debtor

Exhibit A

 

Form of Patent Collateral Assignment

Exhibit B

 

Form of U.S. Patent Assignment

 

12

--------------------------------------------------------------------------------


 

STATE OF

)

 

), SS:

COUNTY OF

)

 

BE IT REMEMBERED, that on this            day of May, 2003, before me the
subscriber, a Notary Public of the State of                             ,
personally appeared,                          , the                           of
EPIX MEDICAL, INC., a Delaware corporation, who, I am satisfied, is the person
who executed the within instrument as the                      of said company,
and he acknowledged that he signed, sealed with the proper corporate seal and
delivered the same as such officer, that the within instrument is the voluntary
act and deed of said company made by virtue of authority of its board of
directors, and that he received a true copy of the within instrument on behalf
of said company.

 

 

 

 

 

Notary Public to the Commonwealth of Massachusetts

 

[Seal]

 

13

--------------------------------------------------------------------------------


 

Schedule 1
Secured Assets

 

The following patent families constitute existing utility applications assigned
to EPIX or in the case of the MET-1 patent family exclusively licensed from The
General Hospital Corporation of Boston, Massachusetts (Agreement of March 24,
1992 amended July 10, 1995).  MET-9 is assigned to Dyax and EPIX with EPIX
having exclusive rights to MRI applications (Agreement of June 20, 1997 amended
March 17, 2003).

 

MET-1

US

 

[*****]

 

US-CIP

 

[*****]

 

PCT

 

[*****]

 

EPO

 

[*****]

 

CANADA

 

[*****]

 

HONG KONG

 

[*****]

 

LATVIA

 

[*****]

 

SINGAPORE

 

[*****]

 

 

 

 

MET-3

US

 

[*****]

 

PCT

 

[*****]

 

 

 

 

MET-4

PCT

 

[*****]

 

AUSTRALIA

 

[*****]

 

ISRAEL

 

[*****]

 

NEW ZEALAND

 

[*****]

 

SINGAPORE

 

[*****]

 

SOUTH AFRICA

 

[*****]

 

SWAZILAND

 

[*****]

 

TAIWAN

 

[*****]

 

 

 

 

MET-5

US CON Publication

 

[*****]

 

PCT

 

[*****]

 

EPO

 

[*****]

 

AUSTRALIA

 

[*****]

 

CHINA

 

[*****]

 

ISRAEL

 

[*****]

 

NEW ZEALAND

 

[*****]

 

SINGAPORE

 

[*****]

 

 

 

 

MET-6

US

 

[*****]

 

PCT

 

[*****]

 

AUSTRALIA

 

[*****]

 

NEW ZEALAND

 

[*****]

 

 

 

 

MET-7

AUSTRALIA

 

[*****]

 

14

--------------------------------------------------------------------------------


 

 

EPO

 

[*****]

 

NEW ZEALAND

 

[*****]

 

 

 

 

MET-8

US

 

[*****]

 

PCT

 

[*****]

 

 

 

 

MET-9

US Application

 

[*****]

 

PCT

 

[*****]

 

 

 

 

MET-10

US

 

[*****]

 

PCT

 

[*****]

 

 

 

 

MET-11

PCT

 

[*****]

 

 

 

 

MET-12

US

 

[*****]

 

PCT

 

[*****]

MET-14

PCT

 

[*****]

 

 

 

 

MET-15

PCT

 

[*****]

 

 

 

 

MET-16

US Publication

 

[*****]

 

PCT

 

[*****]

 

15

--------------------------------------------------------------------------------


 

Schedule 6(i)

Collateral not Owned

 

EPIX’ MET-1 family of world patents listed below is exclusively licensed from
The General Hospital Corporation of Boston, Massachusetts (Agreement of March
24, 1992 amended July 10, 1995).  There are EPO divisional and Japanese
applications being prosecuted by EPIX.

 

MET-1 Patents

 

 

US

 

[*****]

US-CIP

 

[*****]

PCT

 

[*****]

EPO

 

[*****]

CANADA

 

[*****]

HONG KONG

 

[*****]

LATVIA

 

[*****]

SINGAPORE

 

[*****]

 

16

--------------------------------------------------------------------------------


 

Schedule 6 (xiii)

 

Licenses Granted by Debtor

 

 

Strategic Collaboration Agreement dated June 9, 2000 with Schering AG

 

Amendment No. 1 to Strategic Collaboration Agreement dated December 22, 2000
with Schering AG

 

Worldwide License Agreement dated September 25, 2001 with Bracco Imaging SPA

 

Amended and Restated Strategic Collaboration Agreement dated June 9, 2000 with
Tyco/Mallinckrodt Inc

 

Development and License Agreement dated March 29, 1996, as amended October
October 4, 1999 with Daiichi Radioisotope Laboratories, Ltd

 

Reacquisition Agreement dated December 22, 2000 with Daiichi Radioisotope
Laboratories, Ltd

 

17

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PATENT COLLATERAL ASSIGNMENT

 

This Agreement is made on the           day of             , 2003 between EPIX
MEDICAL, INC. a Delaware corporation having a mailing address at
                                , Cambridge, Massachusetts (“Assignor”) and
SCHERING AKTIENGESELLSCHAFT, a German corporation having a mailing address at
13342 Berlin, Germany (“Lender”).

 

BACKGROUND

 

Assignor has executed and delivered its promissory note to the Lender pursuant
to a certain Loan Agreement of even date herewith between Assignor and the
Lender (as amended from time to time, the “Loan Agreement”).  In order to induce
the Lender to execute and deliver the Loan Agreement, Assignor has agreed to
collaterally assign to Lender certain patent rights, all as more fully set forth
in that certain Security Agreement of even date herewith between Assignor and
Lender, a true copy of which is attached hereto as Exhibit A  (the “Security
Agreement”).

 

NOW, THEREFORE, in consideration of the premises, Assignor hereby agrees with
Lender as follows:

 

1.                                       Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Loan Agreement or the
Security Agreement.

 

2.                                       To secure the complete and timely
satisfaction of all Obligations of Assignor to Lender, Assignor has granted,
assigned  and conveyed to Lender, pursuant to the terms and conditions of the
Security Agreement, a security interest in Assignor’s entire right, title and
interest in and to, among other things, the Patents, Applications, Reissued
Patents, Royalties, Claims and Proceeds thereof, including but not limited to
those Patents and Applications listed in Schedule 1 attached to the Security
Agreement that is attached hereto.

 

3.                                       Assignor has agreed that, until all of
the Obligations shall have been satisfied in full, it will not enter into any
agreement (for example, a license agreement or patent assignment) which is
inconsistent with Assignor’s obligations and covenants under the Security
Agreement.

 

4.                                       Assignor authorizes Lender to modify
this Agreement by amending Schedule 1 attached to the Security Agreement that is
attached hereto to include any future Patents and Applications.

 

5.                                       If any Event of Default shall have
occurred and be continuing, Assignor hereby authorizes and empowers Lender to
make, constitute and appoint any officer or agent of Lender, as Lender may
select in its exclusive discretion, as Assignor’s true and lawful
attorney-in-fact, with the power to endorse Assignor’s name on all Applications,
documents, papers and instruments necessary for Lender to use the Patents, or to
grant or issue any exclusive or nonexclusive license under the Patents to any
third person, or necessary for Lender to assign,

 

18

--------------------------------------------------------------------------------


 

pledge, convey or otherwise transfer title in or dispose of the Patents to any
third person.  Assignor hereby ratifies all that such attorney shall lawfully do
or cause to be done by virtue hereof.  This power of attorney shall be
irrevocable for the life of this Agreement.

 

WITNESS the execution hereof under seal as of the day and year first above
written.

 

 

ATTEST:

 

ASSIGNOR:

 

 

 

 

 

EPIX MEDICAL, INC.

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

LENDER:

 

 

 

 

 

SCHERING AKTIENGESELLSCHAFT

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

By

 

 

CERTIFICATE OF ACKNOWLEDGEMENT

 

COMMONWEALTH OR STATE OF                       

:

 

 

:

ss

COUNTY OF                                        

:

 

 

Before me, the undersigned, a Notary Public in and for the country aforesaid, on
this             day of                  , 20       , personally appeared
                              to me known personally, and who, being by me duly
sworn, deposes and says that he/she is the                         of
                             , and that the seal affixed to the foregoing
instrument is the corporate seal of said corporation, and that said instrument
was signed and sealed on behalf of said corporation by authority of its Board of
Directors, and said                          acknowledged said instrument to be
the free act and deed of said corporation.

 

 

 

 

 

Notary Public

 

 

My commission expires:

 

 

19

--------------------------------------------------------------------------------


 

Exhibit B

 

PATENT ASSIGNMENT

 

WHEREAS,  EPIX MEDICAL, INC., having a place of business at 71 Rogers Street,
Cambridge, Massachusetts (the “Grantor”) is the owner of the entire right, title
and interest in and to the United States patents and patent applications listed
on Schedule A attached hereto and made a part hereof, the inventions described
therein and all rights associated therewith (collectively, the “U.S. Patent
Collateral”), which are registered in the United States Patent and Trademark
Office or which are the subject of pending applications in the United States
Patent and Trademark Office; and

 

WHEREAS, SCHERING AKTIENGESELLSCHAFT, having a place of business at 13342
Berlin, Germany (the “Grantee”), is desirous of acquiring said Patent
Collateral;

 

WHEREAS, pursuant to those certain Loan Agreement of even date herewith and
Security Agreement of even date herewith, each between Grantor and Grantee, the
Grantee has a security interest in the assets of the Grantor adequate to carry
on the business of the Grantor with respect to the Patent Collateral; and

 

WHEREAS, the Security Agreement provides that this Assignment shall become
effective upon the occurrence of an Event of Default as defined in the Security
Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound hereby, the
Grantor, its successors and assigns does hereby transfer, assign and set over
unto Grantee, its successors, transferees and assigns, all of its present and
future right, title and interest in and to the Patent Collateral and all
proceeds thereof and all rights and proceeds associated therewith.

 

IN WITNESS WHEREOF, the undersigned has caused this Patent Assignment to be
executed by its duly authorized officer on this 21th day of May, 2003.

 

ATTEST:

 

EPIX MEDICAL, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

(SEAL)

 

Print Name:

 

 

 

Print Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

Title:

 

 

 

20

--------------------------------------------------------------------------------


 

STATE OF

)

 

 

)

ss:

COUNTY OF

)

 

 

On this, the                   day of May, 2003, before me, a Notary Public, the
undersigned officer, personally appeared
                                                    , who acknowledged
himself/herself to be the                                           of  EPIX
MEDICAL, INC. and that he/she, in such capacity, being authorized to do so,
executed the foregoing instrument for the purposes therein contained by signing
on behalf of said corporation pursuant to a resolution of the board of directors
of said corporation.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

 

 

Notary Public

My commission expires:

 

 

21

--------------------------------------------------------------------------------


 

SCHEDULE A

 

MET-3

 

US

 

[*****]

 

 

 

 

 

MET-4

 

US Application

 

[*****]

 

 

 

 

 

MET-5

 

US Application

 

[*****]

 

 

US CON Publication

 

[*****]

 

 

 

 

 

MET-6

 

US

 

[*****]

 

 

 

 

 

MET-7

 

US Application

 

[*****]

 

 

 

 

 

MET-8

 

US Application

 

[*****]

 

 

US

 

[*****]

 

 

 

 

 

MET-9

 

US Application

 

[*****]

 

 

 

 

 

MET-10

 

US

 

[*****]

 

 

 

 

 

MET-11

 

US Application

 

[*****]

 

 

 

 

 

MET-12

 

US

 

[*****]

 

 

 

 

 

MET-14a

 

US Application

 

[*****]

 

 

 

 

 

MET-14b

 

US Application

 

[*****]

 

 

 

 

 

MET-16

 

US Publication

 

[*****]

 

22

--------------------------------------------------------------------------------


 

EXHIBIT D

 

EPIX’ INVESTMENT POLICY and GUIDELINES

 

POLICY

 

Cash is a resource that will be invested if not immediately required to fund
operations.

 

PURPOSE

 

To establish the responsibility, authority and guidelines for the investment of
the Company’s surplus cash.  “Surplus cash” is cash in corporate accounts not
immediately required to fund operations, debt repayments, working capital,
capital investment, or other outstanding near-term financial obligations.

 

RESPONSIBILITY

 

The Treasury Department, including the CFO and one other person designated by
the CFO, will be responsible for managing and investing the cash for the
Company.  The CFO and designee will have the authority to: 1) open accounts with
banks, brokerage and other financial institutions; 2) establish safekeeping
accounts or other arrangement for the custody of securities; 3) execute
documents as necessary; 4) select or change investment managers and be
responsible for monitoring and reporting the results of all investment managers
to the Board of Directors.

 

The surplus cash of the Company will be invested in accordance with this
policy.  Any exceptions to this policy will require the written approval of the
Chief Financial Officer and the Chief Executive Officer.

 

INVESTMENT OBJECTIVES

 

The primary objective of the Company’s investment program is safety and
preservation of principal which will be achieved by investing in high-quality,
diversified portfolios.  These investments will also satisfy the following
objectives:

 

Liquidity of investments sufficient to satisfy the Company’s cash flow
requirements.

 

Maximize the return on invested funds, as compared to industry averages, while
adhering to the stated objectives and risk profile.

 

RISK PROFILE

 

The Company will attempt to ensure the safety of its invested funds by
minimizing interest rate, reinvestment and event risk.

 

The risk associated with fluctuating interest rates is a change in the market
value of investments.  Generally, securities should be purchased with the
intention of holding to maturity even though a sale of securities may be
necessary to meet capital requirements.

 

--------------------------------------------------------------------------------


 

Reinvestment risk results from having to reinvest funds at maturity at rates
lower than previously earned. Selecting investments with maturities consistent
with the Company’s needs as reflected on the cash flow plan will help to limit
this risk.

 

Event risk impacts the liquidity of a security.  The Company will invest in
safe, high quality securities and monitor the portfolio and credit markets to
respond to a reduction in the credit rating of any investment issuer, guarantor
or depository.  The portfolio will include only marketable securities with
active secondary or resale markets to ensure liquidity.

 

LIQUIDITY and MATURITY

 

The Company will provide a cash flow projection which will serve as the basis
for establishing portfolio maturities.  These projections will be updated
quarterly or more frequently, if necessary.

 

Excess cash is invested with liquidity in mind, and without any loss of
principal.  Daily liquidity is essential; restrictions on liquidity are:

 

At least $1 million must be available each business day until 1:30p.m. Eastern
time with no loss of principal.

 

The remainder of the funds is to be invested, consistent with anticipated cash
needs, in securities with maturities no longer than 24 months.  The average
maturity of the portfolio may not exceed 12 months.

 

For securities which have put dates, reset dates, or are traded based on their
average maturity, the put date, reset date, or average maturity will be used,
instead of the final maturity date, for maturity guideline purposes.

 

Repositioning of these securities before their maturity, generating small gains
or losses, is permitted for managing liquidity requirements only.  Any
repositioning of securities causing a gain or loss must be pre-approved by the
Chief Financial Officer for fiduciary control purposes.

 

INVESTMENT RESTRICTIONS

 

Investments shall be made in the context of the following investment guidelines:

 

ELIGIBLE INVESTMENTS

 

1.                                        Direct obligations of the U.S.
Treasury, including bills, notes, and bonds.

 

2.                                      Obligations issued or guaranteed by
agencies or instrumentalities of the U.S. government.

 

--------------------------------------------------------------------------------


 

3.                                      Bank obligations, including certificates
of deposit, bank notes, and bankers acceptances.  Investments in these
securities is limited to banks whose long term debt is rated “A” or higher by
Moody’s or Standard & Poor’s and short term obligations are rated “A1” or higher
by Moody’s or “P1” or higher by Standard & Poor’s.

 

4.                                         Corporate obligations, including
intermediate term notes rated “A” or higher by Moody’s or Standard & Poor’s and
Commercial Papers rated “A1” or higher by Moody’s, or “P1” or higher by Standard
& Poor’s.

 

5.                                         Repurchase agreements collateralized
at a minimum of 102% with U.S. Treasury securities or other securities rated
“AAA” or equivalent that would be permitted by this policy.

 

6.                                         Money market funds over $1 billion in
assets, with an historically constant dollar net asset value, consisting of
eligible investments as stated above are appropriate for investing, as long as
the fund’s manager has been in business over five years, has name recognition,
and has performance that is easily tracked.

 

7.                                         U.S. and dollar denominated
international corporate debt of all types is acceptable as long as the issuer
meets credit rating and marketability guidelines.

 

8.                                         For all eligible investments the
coupon and the maturity value must be known for the life of the security at the
time of purchase.  Exceptions may be granted on a case by case basis for
floating rate notes by the CFO.

 

CONCENTRATION LIMITS

 

There is no limit to the percentage of the portfolio which may be maintained in
securities issued by the U.S. Treasury or by its agencies and
instrumentalities.  However, no single government agency shall comprise more
than 30% of the total portfolio.

 

No one issuer or group of issuers from the same holding company, is to exceed
15% of the portfolio at time of purchase, with the exception of Government
securities.  No single industry shall comprise more the 25% of the total
portfolio.

 

U.S. bank and insurance company securities (CDs, commercial papers, BAs, etc.)
must not in total exceed 60% of the portfolio.  Holdings of one issuer cannot
exceed $1,000,000 or 15% of the total portfolio at the time of purchase.

 

UNACCEPTABLE INVESTMENTS

 

No investment will be permitted in common stocks, preferred stocks, options (put
or calls,), commodities, foreign securities, futures or mutual funds whose
underlying securities are ineligible investments according to this investment
policy.

 

The short sales or margin of securities.

 

Securities whose structure could cause it to have an interest rate adjustment
that could cause the current coupon to be reset to zero for any period.

 

--------------------------------------------------------------------------------


 

Securities that are linked to the fluctuation of currencies, non-U.S. interest
rates, stock indices, levels of inflation or similar market indicators.

 

INVESTMENT PERFORMANCE

 

The company shall review the performance of Merrill Lynch Investment Managers on
a quarterly basis.  Merrill Lynch Investment Managers will issue a quarterly
investment performance analysis using time weighted measures.  A quarterly
meeting will be held with the Chief Financial Officer and her/his designee to
review performance figures and any updated liquidity needs.

 

On a monthly basis, Merrill Lynch Investment Managers will provide Epix Medical,
Inc. with the necessary standard and custom reports to satisfy the company’s
accounting and informational needs.  These reports will be provided to the
company within a reasonable period of time following the close of the company’s
fiscal month.

 

CREDIT QUALITY

 

Trends for a given company or industry must be reviewed periodically by the
Investment officer and adjustments in percentage positions made accordingly. 
Should any investment held in the Epix Medical, Inc. portfolio fall short of
prescribed guidelines, immediate notification must be made to the individual
appointed by the board to oversee fiduciary control.

 

MARKETABILITY

 

All securities are to be purchased through investment banking and brokerage
firms of high quality and reputation, with a history of making markets for the
securities in which we invest.  In the unlikely even that securities must be
sold before their maturity, the securities must be easily remarketed.  To
accomplish this, the securities must be conventional “products” with strong name
recognition.

 

TRADING GUIDELINES

 

Normal investing practice is to reinvest the funds on the day a security
matures, to minimize lost interest.  A daily transaction log is to be maintained
and available for review at any time.  All trading firms must generate a hard
copy document for each transaction which is mailed to us on a timely basis, and
then matched to the transaction log.  Quarterly summaries of our investment
holdings and cash usage are to be made available for board review.

 

SAFEKEEPING

 

Assets are to be held in a segregated bank custody account with separate
fiduciary account documents executed by the bank.  Assets shall not be held by
any investment manager.

 

--------------------------------------------------------------------------------


 

FIDUCIARY DISCRETION

 

The Chief Financial Officer or other individual appointed by the Board and
her/his authorized employees are responsible for securing and managing
investments and cash for operations.  These individuals have full discretion to
invest any excess capital subject to strict adherence to these guidelines. 
These guidelines are to be reviewed periodically with the Chief Financial
Officer or Chief Executive Officer and revisions made consistent with objectives
set forth herein.

 

--------------------------------------------------------------------------------


 

Schedule 4.5

 

MATERIAL CONTINGENT LIABILITIES AS OF MAY 14, 2003

 

Facility Lease as amended May 21, 2002 of 22,950 square feet at 71 Rogers Street
and adjacent locations through December 31, 2007, Cambridge, MA

 

Facility Sublease as amended December 31, 2002 of 13,310 square feet at 161
First Street through October 31, 2003, Cambridge, MA

 

Various Operating Leases of Office Equipment with an approximate total
commitment of $400,000

 

Strategic Collaboration Agreement dated June 9, 2000 with Schering AG

 

Amended and Restated License Agreement dated July 10, 1995 with The General
Hospital Corporation

 

Worldwide License Agreement dated September 25, 2001 with Bracco Imaging SPA
Amended and Restated Strategic Collaboration Agreement dated June 9, 2000 with
Tyco/Mallinckrodt Inc

 

Reacquisition Agreement dated December 22, 2000 with Daiichi Radioisotope
Laboratories, Ltd

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Date

 

Advance/Repayment

 

Amount

 

--------------------------------------------------------------------------------